Exhibit 10.2

 

$75,000,000

 

CREDIT AGREEMENT

 

among

 

DLI HOLDING II CORP.,

 

DEL LABORATORIES, INC.,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of October 28, 2005

 

J.P. MORGAN SECURITIES INC.

Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1.

  

Defined Terms

   1

1.2.

  

Other Definitional Provisions

   22

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   23

2.1.

  

Revolving Commitments

   23

2.2.

  

Procedure for Revolving Loan Borrowing

   23

2.3.

  

Swingline Commitment

   24

2.4.

  

Refunding of Swingline Loans

   24

2.5.

  

Fees, etc.

   25

2.6.

  

Termination or Reduction of Revolving Commitments

   25

2.7.

  

Letter of Credit Subcommitment

   25

2.8.

  

Procedure for Issuance of Letter of Credit

   26

2.9.

  

Fees and Other Charges

   26

2.10.

  

L/C Participations

   27

2.11.

  

Reimbursement Obligation of the Borrower

   27

2.12.

  

Obligations Absolute

   28

2.13.

  

Letter of Credit Payments

   28

2.14.

  

Applications

   28

2.15.

  

Protective Advances

   28

SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   29

3.1.

  

Optional Prepayments

   29

3.2.

  

Mandatory Prepayments

   29

3.3.

  

Conversion and Continuation Options

   30

3.4.

  

Limitations on Eurodollar Tranches

   30

3.5.

  

Interest Rates and Payment Dates

   30

3.6.

  

Computation of Interest and Fees

   31

3.7.

  

Inability to Determine Interest Rate

   31

3.8.

  

Pro Rata Treatment and Payments

   32

3.9.

  

Requirements of Law

   33

3.10.

  

Taxes

   34

3.11.

  

Indemnity

   36

3.12.

  

Change of Lending Office

   36

3.13.

  

Replacement of Lenders

   36

3.14.

  

Evidence of Debt

   37

3.15.

  

Illegality

   37

SECTION 4. REPRESENTATIONS AND WARRANTIES

   38

4.1.

  

Financial Condition

   38

4.2.

  

No Change

   38

4.3.

  

Corporate Existence; Compliance with Law

   38

4.4.

  

Power; Authorization; Enforceable Obligations

   39



--------------------------------------------------------------------------------

4.5.

  

No Legal Bar

   39

4.6.

  

Litigation

   39

4.7.

  

No Default

   40

4.8.

  

Ownership of Property; Liens

   40

4.9.

  

Intellectual Property

   40

4.10.

  

Taxes

   40

4.11.

  

Federal Regulations

   40

4.12.

  

Labor Matters

   40

4.13.

  

ERISA

   41

4.14.

  

Investment Company Act; Other Regulations

   41

4.15.

  

Subsidiaries

   41

4.16.

  

Use of Proceeds

   41

4.17.

  

Environmental Matters

   41

4.18.

  

Accuracy of Information, etc.

   42

4.19.

  

Security Documents

   43

4.20.

  

Solvency

   44

4.21.

  

Senior Indebtedness

   44

4.22.

  

Regulation H

   44

4.23.

  

Certain Documents

   44

4.24.

  

Foreign Assets Control Regulations and Anti-Money Laundering

   44

SECTION 5. CONDITIONS PRECEDENT

   45

5.1.

  

Conditions to Initial Extension of Credit

   45

5.2.

  

Conditions to Each Extension of Credit

   47

SECTION 6. AFFIRMATIVE COVENANTS

   48

6.1.

  

Financial Statements

   48

6.2.

  

Certificates; Other Information

   48

6.3.

  

Payment of Obligations

   50

6.4.

  

Maintenance of Existence; Compliance

   50

6.5.

  

Maintenance of Property; Insurance

   50

6.6.

  

Inspection of Property; Books and Records; Discussions

   50

6.7.

  

Notices

   51

6.8.

  

Environmental Laws

   51

6.9.

  

Interest Rate Protection

   52

6.10.

  

Additional Collateral, etc.

   52

6.11.

  

Use of Proceeds

   53

6.12.

  

Further Assurances

   53

6.13.

  

Cash Management Obligations; Control Agreements

   54

SECTION 7. NEGATIVE COVENANTS

   55

7.1.

  

Financial Condition Covenant

   55

7.2.

  

Indebtedness

   56

7.3.

  

Liens

   57

7.4.

  

Fundamental Changes

   59

7.5.

  

Disposition of Property

   59

7.6.

  

Restricted Payments

   60

7.7.

  

Capital Expenditures

   61

 

ii



--------------------------------------------------------------------------------

7.8.

  

Investments

   61

7.9.

  

Optional Payments and Modifications of Certain Debt Instruments

   62

7.10.

  

Transactions with Affiliates

   63

7.11.

  

Sales and Leasebacks

   64

7.12.

  

Hedge Agreements

   64

7.13.

  

Changes in Fiscal Periods

   64

7.14.

  

Negative Pledge Clauses

   64

7.15.

  

Clauses Restricting Subsidiary Distributions

   64

7.16.

  

Lines of Business

   65

SECTION 8. EVENTS OF DEFAULT

   65

SECTION 9. THE AGENTS

   69

9.1.

  

Appointment

   69

9.2.

  

Delegation of Duties

   69

9.3.

  

Exculpatory Provisions

   69

9.4.

  

Reliance by Agents

   70

9.5.

  

Notice of Default

   70

9.6.

  

Non-Reliance on Agents and Other Lenders

   70

9.7.

  

Indemnification

   71

9.8.

  

Agent in Its Individual Capacity

   71

9.9.

  

Successor Administrative Agent

   71

9.10.

  

Agents Generally

   72

9.11.

  

Agents other than the Administrative Agent

   72

9.12.

  

Withholding Tax

   72

9.13.

  

Secured Note Intercreditor Agreement

   72

SECTION 10. MISCELLANEOUS

   72

10.1.

  

Amendments and Waivers

   72

10.2.

  

Notices

   74

10.3.

  

No Waiver; Cumulative Remedies

   74

10.4.

  

Survival of Representations and Warranties

   75

10.5.

  

Payment of Expenses and Taxes; Indemnity

   75

10.6.

  

Successors and Assigns; Participations and Assignments

   76

10.7.

  

Adjustments; Set-off

   79

10.8.

  

Counterparts

   80

10.9.

  

Severability

   80

10.10.

  

Integration

   80

10.11.

  

GOVERNING LAW

   80

10.12.

  

Submission To Jurisdiction; Waivers

   80

10.13.

  

Acknowledgments

   81

10.14.

  

Releases of Guarantees and Liens

   81

10.15.

  

Confidentiality

   81

10.16.

  

WAIVERS OF JURY TRIAL

   82

10.17.

  

Delivery of Addenda

   82

10.18.

  

USA PATRIOT Act

   82

 

iii



--------------------------------------------------------------------------------

ANNEX:

 

A  

Lenders & Revolving Commitments

SCHEDULES: 1.1m  

Mortgaged Property

1.1s  

Existing Hedge Agreements

2.7(b)  

Existing Letters of Credit

4.4  

Consents, Authorizations, Filings and Notices

4.9  

Intellectual Property Litigation

4.15  

Subsidiaries

7.2(d)  

Existing Indebtedness

7.3(i)  

Existing Liens

7.5(g)  

Scheduled Dispositions

7.8(e)  

Existing Investments

EXHIBITS:     A  

Form of Guarantee and Collateral Agreement

B  

Form of Compliance Certificate

C  

Form of Closing Certificate of the Guarantors

D  

Form of Mortgage

E  

Form of Assignment and Assumption

F-1  

Form of Legal Opinion of Debevoise & Plimpton LLP

F-2  

Form of Legal Opinion of Shawn A. Smith, Esq., Vice President, General Counsel

and Secretary of the Borrower and its Subsidiaries

F-3  

Form of Legal Opinion of Richards, Layton and Finger, PA

F-4  

Form of Legal Opinion of Biberstein & Nunalee, LLP

G  

Form of Exemption Certificate

H-1  

Form of Revolving Note

H-2  

Form Swingline Note

I  

Form of Addendum

J  

Form of Solvency Certificate

K  

Form of Closing Certificate of the Borrower

L  

Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 28, 2005, among DLI HOLDING II CORP., a
Delaware corporation (“Holdings”), DEL LABORATORIES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), J.P.
MORGAN SECURITIES INC. as sole lead arranger and sole bookrunner (in such
capacities, the “Arranger”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Account Debtor”: as defined in Article 9 of the UCC.

 

“Accounts”: as defined in Article 9 of the UCC.

 

“Addendum”: an instrument, substantially in the form of Exhibit I, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Arranger and the Administrative Agent,
which term shall include, for purposes of Section 9 only, the Issuing Lender.

 

“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: this Credit Agreement.



--------------------------------------------------------------------------------

“Applicable Margin”: for each Type of Loan for any day, the rate per annum set
forth below for such day opposite the description of such Loan:

 

     Closing Date to
January 28, 2006


--------------------------------------------------------------------------------

    January 28, 2006
to April 28, 2006


--------------------------------------------------------------------------------

    April 28, 2006 to
July 28, 2006


--------------------------------------------------------------------------------

    July 28, 2006
and thereafter


--------------------------------------------------------------------------------

 

Eurodollar Revolving Loans

   1.75 %   2.25 %   2.75 %   3.25 %

Base Rate Revolving Loans and Swingline Loans

   0.75 %   1.25 %   1.75 %   2.25 %

 

“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

“Arranger”: as defined in the preamble to this Agreement.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Retained ECF Amount”: (i) the cumulative amount for all
then-completed fiscal years (commencing with the Borrower’s 2005 fiscal year) of
the amount of Excess Cash Flow for each fiscal year in which Excess Cash Flow
was a positive number multiplied by 100% minus the applicable ECF Percentage for
such fiscal year, minus (ii) the amount of Excess Cash Flow (expressed as a
positive amount) for any fiscal year in which Excess Cash Flow was a negative
number, minus (iii) any amount of the Available Retained ECF Amount used to make
Capital Expenditures as permitted by Section 7.7, minus (iv) the amount of the
Available Retained ECF Amount utilized to effectuate one or more Permitted
Acquisitions pursuant to clause (b) of the definition thereof.

 

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) the lesser of (i) such Lender’s Revolving
Percentage of the amount certified by the Borrower, in the Borrowing Base
Certificate then most recently delivered to the Administrative Agent, as
constituting the amount of the Borrowing Base (adjusted to give effect to any
changes in Reserves that thereafter became effective) and (ii) such Lender’s
Revolving Commitment then in effect over (b) such Lender’s Revolving Extensions
of Credit then outstanding.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be

 

2



--------------------------------------------------------------------------------

effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Base”: at any time, the difference between (a) the sum of (i) 60% of
the amount that would then be shown on a consolidated balance sheet of the
Borrower and Subsidiary Guarantors prepared in conformity with GAAP as the net
book value of the domestic trade accounts receivable of the Borrower and
Subsidiary Guarantors, net of book reserves with respect to such receivables,
(ii) 50% of the amount that would then be shown on such consolidated balance
sheet as the net book value of the domestic inventory of the Borrower and
Subsidiary Guarantors (valued at the lower of cost (FIFO) or market) that is
from time to time determined by the Administrative Agent (acting in its sole
good faith and commercially reasonable discretion) to be readily saleable, net
of book reserves with respect to such inventory, and (iii) 15% of the amount
that would then be shown on such consolidated balance sheet as the net book
value of the domestic inventory of the Borrower and Subsidiary Guarantors
(valued at the lower of cost (FIFO) or market), that is from time to time
determined by the Administrative Agent (acting in its sole good faith and
commercially reasonable discretion) to be slow moving, net of book reserves with
respect to such inventory and (b) all Reserves then in effect.

 

“Borrowing Base Certificate”: a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit L,
together with appropriate exhibits, schedules, supporting documentation and
additional reports as outlined in Schedule 1 to Exhibit L.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which would, in accordance with GAAP, be set
forth as capital expenditures in the consolidated statement of cash flow of such
Person, including, in any event, expenditures in connection with sales displays.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal

 

3



--------------------------------------------------------------------------------

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP. For the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral Account”: a non-interest-bearing Deposit Account designated as
such by the Administrative Agent, subject to the security interest granted by
the Guarantee and Collateral Agreement and maintained in the name of or under
the sole dominion and control of the Administrative Agent.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

 

“Closing Certificate of the Borrower” a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit K.

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is October 28, 2005.

 

4



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Access Agreement”: as defined in Section 6.13(b).

 

“Collateral Deposit Account”: as defined in Section 6.13(d)(i).

 

“Collection Account”: as defined in Section 6.13(d)(ii).

 

“Commitment Fee Rate”: 0.50% per annum.

 

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender, and provided, further,
that no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to Section 3.9, 3.10, 3.11 or 10.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender, (b) be deemed to have any Revolving Commitment or (c) be
designated if such designation would otherwise increase the costs of the
Revolving Facility to the Borrower.

 

“Confidential Information Memorandum”: the Offering Memorandum for the Senior
Secured Notes dated October 2005.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) the
aggregate amount of all provisions for all taxes (whether or not paid, estimated
or accrued) based upon the income and profits of the Borrower or alternative
taxes imposed as reflected in the provision for income taxes in the Borrower’s
consolidated financial statements, (b) interest expense, amortization or
write-off of debt discount and debt issuance costs, and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring charges or losses (including stock option payments and severance
expenses, change of control and employee payments and other fees and expenses
incurred in connection with the Merger in an aggregate amount not to exceed
$60,000,000), whether or not included as a separate item in the statement of
Consolidated Net Income, (f) any cash compensation expense relating to the
cancellation or retirement of stock options in connection with the Merger in an
aggregate amount not to exceed $36,000,000, (g) non-cash compensation expenses
arising from the issuance of stock, options to purchase stock and stock
appreciation rights to the management of the Borrower, (h) any other non-cash
charges, non-cash expenses or non-cash losses of the Borrower or any of its
Subsidiaries for such period (including deferred rent but excluding any such
charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses (excluding any
such charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period)
shall be subtracted from Consolidated Net Income in calculating Consolidated
EBITDA in the period when such payments are made, (i) (x) cash restructuring
charges itemized in a certificate delivered to the Administrative Agent by a
Responsible Officer and (y) losses relating to the disposition of excess,
surplus or obsolete inventory not exceeding, for both (x) and (y), $5,000,000
per fiscal year and $15,000,000 in the aggregate from the Closing Date, (j) no
more than $1,200,000 per fiscal year paid to the Sponsor in respect of
management, monitoring, consulting and advisory fees, (k) any write-off,
depreciation or amortization of intangibles arising pursuant to Statement of
Financial Accounting Standards No. 141 or to Statement of Financial Accounting
Standards No. 142 and any other non-cash charges resulting from purchase
accounting, (l) any loss realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) that is not
Disposed of in the ordinary course of business and any loss realized upon the
sale or other disposition of any Capital Stock of any Person, (m) any unrealized
losses in respect of Hedge Agreements, (n) any unrealized foreign currency
translation losses in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person, (o) the amount of
any minority expense net of dividends and distributions paid to the holders of
such minority interest, (p) fees and expense reimbursements incurred to
Synergetics Installations Worldwide, Inc. in fiscal years 2005 and 2006 and
(q) in fiscal years 2005 and 2006, costs associated with implementing the
Synergetics Plan not to exceed $5,000,000 in the aggregate; and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary, unusual or
non-recurring income or gains whether or not included as a separate item in the
statement of Consolidated Net Income, (c) all non-cash gains on the sale or
disposition of any property other than inventory sold in the ordinary course of
business, (d) any other non-cash income (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (h) above),
(e) any gain realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person, (f) any unrealized gains in
respect of Hedge Agreements and (g) any unrealized foreign currency translation
gains in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person, all as determined on a consolidated
basis. Notwithstanding the

 

6



--------------------------------------------------------------------------------

foregoing, (x) Consolidated EBITDA shall be deemed to be $17,602,000, $9,049,000
and $12,155,000 for the fiscal quarters ending December 31, 2004, March 31, 2005
and June 30, 2005, respectively, and (y) Consolidated EBITDA for the fiscal
quarter ending September 30, 2005 shall be increased by $1,376,000 as an
allowance for cost-savings identified by the Borrower.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

 

“Consolidated Fixed Charges”: for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all taxes and alternative taxes paid in
cash in such period based upon the income and profits of the Borrower and
(c) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such period on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred and equity contributions received to
finance such payments and any such payments financed with the proceeds of any
asset sales, Recovery Events or common equity contributions received by the
Borrower from equity issuances by Holdings).

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations), net of cash interest
income, of the Borrower and its Subsidiaries (determined on a consolidated basis
in each case in accordance with GAAP) for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including, to the
extent treated as interest expense under GAAP, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period but excluding
any amortization or write-off of financing costs otherwise included therein).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which the Borrower or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower or such Subsidiary in the form
of dividends or similar distributions.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”: the directors of Holdings or a Parent on the Closing
Date and each other director of Holdings or such Parent whose nomination for
election to the board of directors of Holdings or such Parent is recommended by
at least a majority of the then Continuing Directors or such other director
receives the vote of the Permitted Investors in his or her election by the
shareholders of Holdings or such Parent.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies. For purposes of this definition, “control”
of a Person means

 

7



--------------------------------------------------------------------------------

the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deposit Account”: as defined in Article 9 of the UCC.

 

“Deposit Account Control Agreement”: with respect to any Deposit Account, a
control agreement in a form provided by or otherwise reasonably acceptable to
the Administrative Agent.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“DLI Holding”: DLI Holding II Corp., a Delaware corporation.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”: with respect to any fiscal year of the Borrower ending on or
after December 31, 2005, 75.0%; provided that the ECF Percentage shall be
(i) reduced to 50.0% if the ratio of (a) the aggregate amount shown or required
by GAAP to be shown as a liability on a consolidated balance sheet of the
Borrower and its Subsidiaries as of the last day of such fiscal year in respect
of all Indebtedness of the Borrower or any of its Subsidiaries then outstanding
to (b) Consolidated EBITDA for such fiscal year (adjusted to give effect on a
pro forma basis to all material business acquisitions and dispositions made in
such year as though made on the first day of such year) is less than 4.0 to 1.0
but equal to or greater than 3.0 to 1.0 and (ii) equal to –0- if such ratio is
less than 3.0 to 1.0.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health as it relates to
releases of Materials of Environmental Concern or the environment, as now or may
at any time hereafter be in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

8



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 a.m., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 a.m., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

     Eurodollar Base Rate          

--------------------------------------------------------------------------------

          1.00 - Eurocurrency Reserve Requirements     

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans for which the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Availability”: for any day, the excess (expressed as a positive or
negative number) of (a) the lesser of (i) the then amount of the Revolving
Commitments and (ii) the amount certified by the Borrower, in the Borrowing Base
Certificate then most recently delivered to the Administrative Agent, as
constituting the amount of the Borrowing Base (adjusted to give effect to any
changes in Reserves that thereafter became effective) over (b) the aggregate
Revolving Extensions of Credit of all Lenders outstanding on such day, net of
all Dollars held in a Cash Collateral Account.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash losses by the Borrower and its
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Capital Expenditures and Permitted
Acquisitions (excluding the principal amount of Indebtedness incurred and equity
contributions received to finance such payments and any such payments financed
with the proceeds of any asset sales or Recovery Events), (ii) the aggregate
amount of all prepayments of Revolving Loans and Swingline Loans during such
fiscal year to the extent accompanying permanent optional reductions of the
Revolving Commitments and all optional prepayments of Funded Debt (other than in
a refinancing) during such fiscal year, (iii) the aggregate

 

9



--------------------------------------------------------------------------------

amount of all regularly scheduled principal payments of Funded Debt of the
Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) increases in
Consolidated Working Capital for such fiscal year, and (v) the aggregate net
amount of non-cash gains and non-cash credits accrued by the Borrower and its
Subsidiaries during such fiscal year, to the extent included in arriving at such
Consolidated Net Income.

 

“Excluded Redemption Obligation”: an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to January 27, 2012 or (ii) an obligation of Holdings to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
Holdings or any Parent from present or former officers, directors or employees
of any Group Member upon the death, disability, retirement or termination of
employment or service of such officer, director or employee, or otherwise under
any stock option or employee stock ownership plan approved by the board of
directors of Holdings or any Parent.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary or that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that (a) has no material
assets other than securities of one or more Foreign Subsidiaries and other
assets relating to the ownership interest in any such securities and (b) has no
Guarantee Obligations in respect of any Indebtedness of the Borrower or any
Domestic Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Account”: a Deposit Account maintained by the Borrower with the
Administrative Agent and designated by the Borrower as the account to which any
funds released from the Collection Account as provided in Section 6.13(f) shall
be deposited.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent

 

10



--------------------------------------------------------------------------------

audited financial statements referred to in Section 4.1(b). In the event that
any Accounting Change (as defined below) shall occur and such change would
otherwise result in a change in the method of calculation of the Borrowing Base
or the financial covenants, standards or terms in this Agreement, then the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for computing the
Borrowing Base and evaluating the Borrower’s financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
the Borrowing Base and all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

11



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”: any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

 

“Holdings”: as defined in the preamble to this Agreement.

 

“Immaterial Subsidiary”: Sally Hansen, Inc., a New York corporation, and Del
International, Inc., a New York corporation, in each case only if and for as
long as (a) it has no more than $100,000 in total assets and (b) it had, during
the most recently completed period of four fiscal quarters of the Borrower,
aggregate gross revenues of less than $100,000.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided that the amount of such Indebtedness shall
be limited to the value of the property subject to such Lien if such Person has
not assumed or become liable for the payment of such obligation, (j) all
preferred Capital Stock of any Subsidiary of such Person, and (k) for the
purposes of Sections 7.2 and 8(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Indentures”: the Senior Secured Note Indenture and the Senior Subordinated Note
Indenture.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

12



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”: the Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.10 of the Guarantee and Collateral Agreement.

 

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the last day of each
month.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (if available to all Lenders) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan;
and

 

(v) the Borrower may not select an Interest Period longer than three months
prior to the 60th day following the Closing Date.

 

“Investments”: as defined in Section 7.8.

 

13



--------------------------------------------------------------------------------

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any of its Affiliates or any
Lender appointed as Issuing Lender by the Borrower with the consent of the
Administrative Agent and such Lender, in its capacity as the issuer of Letters
of Credit.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.11.

 

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

 

“L/C Subcommitment Amount”: $15,000,000.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 2.7(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and each
other agreement, certificate or document executed by any Group Member and
delivered to any Agent or any Lender pursuant to this Agreement or any Security
Document.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Lock Boxes”: as defined in Section 6.13(d)(i).

 

“Lock Box Agreement”: as defined in Section 6.13(d)(i).

 

“Management Advances”: promissory notes issued by the Borrower to a holder of
the Capital Stock of Holdings or any Parent in accordance with the Management
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by Holdings or such Parent of its Capital Stock from such
holder, if (a) such promissory note is subordinated at all times in right of
payment to the prior payment in full of all Obligations, pursuant to
subordination provisions no less favorable to the Lenders than the subordination
provisions set forth in the Senior Subordinated Note Indenture or, at the
request of the Borrower, such other subordination provisions as may be
reasonably acceptable to the Administrative Agent and (b) such repurchase is
occasioned by the death, disability, or retirement of such holder.

 

14



--------------------------------------------------------------------------------

“Management Agreements”: the collective reference to (a) the Financial Advisory
Agreement, dated as of January 27, 2005 among DLI Holding Corp., the Sponsor and
any other parties thereto, (b) the Registration Rights Agreement, dated as of
January 27, 2005 among DLI Holding Corp., DLI Holding, LLC and any other parties
thereto and (c) the Management Subscription Agreements, as in effect on the
Closing Date.

 

“Management Investors”: officers and employees party to the Management
Subscription Agreements on the Closing Date.

 

“Management Subscription Agreements”: the collective reference to any
subscription agreement or stockholders agreement between Holdings or any Parent
and any present or former officer, employee or director of any Group Member.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Agents or the Lenders hereunder or thereunder or the validity, perfection or
priority of the Administrative Agent’s Liens on the Collateral.

 

“Material Environmental Amount”: an amount payable by the Borrower and/or its
Subsidiaries in excess of $3,500,000 for remedial costs, compliance costs,
compensatory damages, punitive damages, fines, penalties or any combination
thereof pursuant to any Environmental Law.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactivity, and any other
substances or forces of any kind, whether or not any such substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

 

“Merger”: the merger of DLI Acquisition Corp. with and into Del Laboratories,
Inc., in which Del Laboratories, Inc. was the surviving corporation, which
became effective on January 27, 2005.

 

“Mortgaged Properties”: the owned real properties listed on Schedule 1.1m.

 

“Mortgages”: each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit D
(with such changes thereto as (a) shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded and
(b) do not have a material adverse economic effect on any Loan Party).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”: as defined in Section 3.10(a).

 

“Non-U.S. Lender”: as defined in Section 3.10(d).

 

15



--------------------------------------------------------------------------------

“Note Collateral Agent”: Wells Fargo Bank, N.A., in its capacity as Collateral
Agent under the Collateral Agency Agreement dated as of October 28, 2005 among
it, as such Collateral Agent, the trustee under the Senior Secured Note
Indenture and the Borrower and Subsidiary Guarantors, and its successors in such
capacity.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Specified Cash Management Arrangements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all fees, charges and disbursements of counsel to any Agent or to any Lender
that are required to be paid by the Borrower pursuant hereto) or otherwise;
provided, that (i) obligations of the Borrower or any Subsidiary under any
Specified Hedge Agreement or Specified Cash Management Arrangement shall be
secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements or Specified Cash Management
Arrangements.

 

“Organizational Documents”: as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Parent”: DLI Holding and any other Person of which Holdings at any time is or
becomes a Subsidiary after the Closing Date.

 

“Participant”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: any acquisition by purchase or otherwise of all or
substantially all the business, assets or Capital Stock of any Person or a
business unit of a Person, or a brand or trademark and related assets, to the
extent the aggregate consideration paid by the Borrower and its Subsidiaries for
such acquisition (including cash and indebtedness incurred or assumed in
connection with such acquisition) consists solely of any combination of:

 

(a) Capital Stock of Holdings or any Parent;

 

16



--------------------------------------------------------------------------------

(b) cash in an amount equal to the net cash proceeds of issuance and sale of
Capital Stock of Holdings or any Parent that is transferred to the Borrower as a
contribution to its common equity within 90 days prior to the date of the
relevant acquisition;

 

(c) any Available Retained ECF Amount; and

 

(d) other cash or property and other Indebtedness (whether incurred or assumed)
in an aggregate amount which, when aggregated with all other amounts of such
other cash and property paid for acquisitions at any time after the Closing Date
and all such other Indebtedness incurred or assumed in acquisitions at any time
after the Closing Date, does not exceed $50,000,000;

 

in each case if (i) no Default exists at the time of or results from such
acquisition, and (ii) the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer demonstrating in reasonable detail that,
after giving effect to such acquisition and the payment of the cash purchase
consideration for such acquisition and all fees, costs and other amounts payable
as a current liability in connection therewith, Excess Availability (computed
after giving effect to (x) all Borrowing Base assets to be acquired in such
acquisition in respect of which the Administrative Agent has had an opportunity
to conduct a collateral evaluation (including field examinations and appraisals)
and which the Administrative Agent, acting in its sole good faith and
commercially reasonable discretion, determines to be eligible for inclusion in
the Borrowing Base and (y) all advance rate adjustments and Reserves which the
Administrative Agent, acting in its sole good faith and commercially reasonable
discretion, determines to establish in respect of such assets) would be greater
than 25% of the aggregate Revolving Commitments.

 

“Permitted Investors”: the collective reference to: (x) the Sponsor, its Control
Investment Affiliates, any Management Investors and their respective Permitted
Transferees and (y) Magnetite Asset Investors III, LLC and its control
investment affiliates (but only with respect to their beneficial ownership of up
to 3% in the aggregate of the voting Capital Stock of Holdings or any Parent, as
the case may be).

 

“Permitted Transferees”: (a) in the case of the Sponsor, (i) any Control
Investment Affiliate of the Sponsor (collectively, “Sponsor Affiliates”),
(ii) any managing director, general partner, limited partner, director, officer
or employee of the Sponsor or any Sponsor Affiliate (collectively, the “Sponsor
Associates”), (iii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any Sponsor Associate and (iv) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Sponsor Associate, his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants; and (b) in the case of any Management
Investors, (i) his or her heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries, (ii) his or her spouse, parents, siblings,
members of his or her immediate family (including adopted children) or direct
lineal descendants or (iii) a trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or partners of which, include only
the Management Investor, as the case may be, and his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

17



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Notes”: as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Protective Advances”: as defined in Section 2.15(a)

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, at the
time such Specified Hedge Agreement or Specified Cash Management Arrangement was
entered into, was a Lender or an affiliate of a Lender.

 

“Receivables”: Accounts, chattel paper, notes, checks and drafts receivable,
debt securities (whether or not held in any investment account), letter of
credit rights, commercial tort claims, payment intangibles and other rights to
the payment of money of every type and description.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.11 for amounts drawn under Letters of
Credit.

 

“Related Agreements”: the Senior Secured Note Indenture, Senior Secured Notes,
Secured Note Intercreditor Agreement and each other document executed in
connection with the Senior Secured Notes.

 

“Related Persons”: with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.

 

18



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Revolving Extensions of Credit then outstanding.

 

“Required Priority”: as to any Lien created by any Security Document, the
condition that (subject to the provisions of such Security Document) such Lien
is entitled and subject to the relative lien priorities and rights provided by
the Secured Note Intercreditor Agreement and otherwise is prior and superior in
right to any claim, interest or Lien of any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserves”: at any time, the aggregate amount then established by the
Administrative Agent, acting in its sole good faith and commercially reasonable
discretion (without being subject to any other limitation or restriction
whatsoever, whether as to amount, cause, rationale, circumstances, method,
frequency, consistency, duration or otherwise), by notice to the Borrower, as
deductions to be made in calculating the Borrowing Base to reflect Obligations
in respect of Specified Hedge Agreements or Specified Cash Management
Arrangements or to reflect such matters relating to or affecting the value,
condition or quality of any Collateral, any pending or potential Defaults, the
prospective refinancing of the Revolving Facility by new lenders under an
asset-based credit facility, the business, financial condition, results of
operations, assets, properties or prospects of the Loan Parties or the prospects
of repayment of the Revolving Extensions of Credit when due and performance of
the other obligations of the Loan Parties under the Loan Documents, as the
Administrative Agent in its sole good faith and commercially reasonable
discretion from time to time may determine to reflect as a deduction in
calculating the Borrowing Base.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Annex A
hereto or in the Assignment and Assumption pursuant to which such Lender became
a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The original amount of the aggregate Revolving Commitments of all
Lenders is $75,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

19



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

 

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Loans”: as defined in Section 2.1(a).

 

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the aggregate Revolving
Commitments of all Lenders (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate outstanding Revolving Extensions of Credit of all
Lenders).

 

“Revolving Termination Date”: the earlier of (a) October 28, 2007 and (b) the
date on which the Revolving Commitments are terminated pursuant to any provision
of this Agreement.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.

 

“Secured Note Intercreditor Agreement”: The Intercreditor Agreement dated as of
October 28, 2005 among JPMorgan Chase Bank, N.A., as Administrative Agent under
this Agreement and Credit Facility Collateral Agent (as defined therein), the
Note Collateral Agent and trustee under the Senior Secured Note Indenture and
the Borrower and Subsidiary Guarantors.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Mortgages, the
Secured Note Intercreditor Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Senior Secured Note Indenture”: the Indenture dated as of October 28, 2005
among the Borrower and certain of its Subsidiaries and Wells Fargo Bank, N.A.,
as trustee.

 

“Senior Secured Notes”: the collective reference (a) the senior secured notes of
the Borrower issued on the Closing Date pursuant to the Senior Secured Note
Indenture and any Exchange Notes (as defined in the Senior Secured Note
Indenture) issued in exchange therefor and (b) any “Additional Notes” (defined
in the Senior Secured Note Indenture) issued from time to time after the Closing
Date and any Exchange Notes issued in exchange for such Additional Notes
(defined in the Senior Secured Note Indenture).

 

“Senior Subordinated Note Indenture”: the Indenture dated as of January 27, 2005
among the Borrower and certain of its Subsidiaries and Wells Fargo Bank, N.A.,
as trustee.

 

“Senior Subordinated Notes”: the collective reference to (a) the subordinated
notes of the Borrower issued on January 27, 2005 pursuant to the Senior
Subordinated Note Indenture and any

 

20



--------------------------------------------------------------------------------

Exchange Notes (as defined in the Senior Subordinated Note Indenture) issued in
exchange therefor and (b) up to $50,000,000 aggregate principal amount of
“Additional Notes” (defined in the Senior Subordinated Note Indenture) issued
from time to time after January 27, 2005 and any Exchange Notes issued in
exchange for such Additional Notes (defined in the Senior Subordinated Note
Indenture).

 

“Settlement”: as defined in Section 2.4(b).

 

“Settlement Date”: as defined in Section 2.4(b).

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Cash Management Arrangement”: any arrangement for cash management,
clearing house, wire transfer, depository, treasury or investment services in
connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis
(including all monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
of the Borrower or any of its Subsidiaries arising out of any cash management,
clearing house, wire transfer, depository, treasury or investment services)
provided to the Borrower or any of its Subsidiaries by a Qualified Counterparty
that has been designated by the Borrower (with the consent of the Administrative
Agent, which shall not unreasonably be withheld) as a Specified Cash Management
Arrangement. The designation of any such arrangement as a Specified Cash
Management Arrangement shall not create in favor of the Qualified Counterparty
that is a party thereto any rights in connection with the management,
enforcement or release of any Collateral.

 

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in either Indenture.

 

“Specified Hedge Agreement”: the Hedge Agreements listed on Schedule 1.1s and
any Hedge Agreement between the Borrower or any of its Subsidiaries and any
Qualified Counterparty that has been designated by the Borrower (with the
consent of the Administrative Agent, which shall not unreasonably be withheld)
as a Specified Hedge Agreement. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of the Qualified
Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral.

 

21



--------------------------------------------------------------------------------

“Sponsor”: Kelso & Company, L.P.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than (a) any
Foreign Subsidiary and (b) any Immaterial Subsidiary.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.3.

 

“Synergetics Plan”: the restructuring plan adopted by the Borrower in
consultation with Synergetics Installations Worldwide, Inc. (including any
reasonable modifications or replacements thereof approved by the board of
directors of Holdings or the Borrower).

 

“Third Party Assignee” as defined in Section 10.6(b)(ii)(D).

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York.

 

“United States”: the United States of America.

 

“Unused Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Revolving Commitment then in effect over
(b) the sum of (i) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (ii) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law or de
minimis shares held by nominees or others as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

22



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties of
every type and nature and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

 

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

2.1. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Extensions of Credit then outstanding, does not exceed the
lesser of (i) such Lender’s Revolving Percentage of the amount certified by the
Borrower, in the Borrowing Base Certificate then most recently delivered to the
Administrative Agent, as constituting the amount of the Borrowing Base (adjusted
to give effect to any changes in Reserves that thereafter became effective) and
(ii) the amount of such Lender’s Revolving Commitment. Revolving Loans that are
repaid may be reborrowed during the Revolving Commitment Period, subject to the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

2.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice, which must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans and which shall specify
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) the amount certified by the

 

23



--------------------------------------------------------------------------------

Borrower, in the Borrowing Base Certificate then most recently delivered to the
Administrative Agent, as constituting the amount of the Borrowing Base (adjusted
to give effect to any changes in Reserves that thereafter became effective), and
(iv) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $250,000 or a whole multiple thereof and (y) in the
case of Eurodollar Loans, $1,000,000 or a whole multiple of $250,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such amounts will then be
made available to the Borrower by the Administrative Agent crediting an account
of the Borrower maintained by the Administrative Agent, in like amounts and
funds as received by the Administrative Agent.

 

2.3. Swingline Commitment. (a) The Administrative Agent, Swingline Lender and
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, the Borrower may request the Swingline Lender to
fund on behalf of the Lenders any Base Rate Loan requested by the Borrower, by
advancing the amount requested in same day funds on the applicable Borrowing
Date for account of the Borrower to the Administrative Agent (each such Loan
made solely by the Swingline Lender pursuant to this Section 2.3, a “Swingline
Loan”), with settlement among the Lenders as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.4(b). Each Swingline Loan
shall be subject to all the terms and conditions applicable to other Base Rate
Loans funded by the Lenders, except that all payments thereon shall be payable
to the Swingline Lender solely for its own account. Subject to the terms and
conditions hereof, the Swingline Lender agrees to make Swingline Loans up to an
aggregate outstanding amount that shall not at any time exceed $10,000,000. The
Swingline Lender shall not make any Swingline Loan to the extent the requested
Swingline Loan, when added to the aggregate Revolving Extensions of Credit then
outstanding, would exceed the lesser of (i) the amount certified by the
Borrower, in the Borrowing Base Certificate then most recently delivered to the
Administrative Agent, as constituting the amount of the Borrowing Base (adjusted
to give effect to any changes in Reserves that thereafter became effective) and
(ii) the aggregate Revolving Commitments. All Swingline Loans shall be Base Rate
Loans.

 

(b) Each borrowing of Swingline Loans shall be in an amount equal to $200,000 or
a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

2.4. Refunding of Swingline Loans. (a) Whenever the Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Upon the making of a Swingline Loan
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender without
recourse or warranty, an undivided interest and

 

24



--------------------------------------------------------------------------------

participation in such Swingline Loan in proportion to its Revolving Percentage
of the Revolving Commitment. The Swingline Lender may, at any time, require the
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Revolving Percentage of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Loan.

 

(b) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
New York City time on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Revolving Percentage
of the outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m., New York City time, on such Settlement Date. Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 5.2 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
the Swingline Lender’s Swingline Loans and, together with Swingline Lender’s
Revolving Percentage of such Swingline Loan, shall constitute Revolving Loans of
such Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 3.8(d).

 

2.5. Fees, etc. (a) The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee for the period from and including
the Closing Date to the last day of the Revolving Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Unused Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Termination Date, commencing on the first of such dates to occur after
the date hereof.

 

(b) The Borrower agrees to pay to the Agents the fees in the amounts and on the
dates agreed to in writing by the Borrower and the Administrative Agent.

 

2.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the aggregate outstanding amount of Revolving
Extensions of Credit would exceed the aggregate amount of Revolving Commitments.
Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof, and shall reduce permanently the Revolving Commitments then in
effect.

 

2.7. Letter of Credit Subcommitment. (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 2.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be customarily used from time to
time by the Issuing Lender or in such other form as may be reasonably
satisfactory to the Issuing Lender; provided, that the Issuing Lender shall have
no obligation to issue any Letter of Credit if, after giving effect to such

 

25



--------------------------------------------------------------------------------

issuance, (i) the L/C Obligations would exceed the L/C Subcommitment Amount or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. Each Letter of Credit shall be denominated in Dollars and expire no
later than the earlier of (i) the first anniversary of its date of issuance and
(ii) the date that is five Business Days prior to the Revolving Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional periods of up to one year (which shall in no
event extend beyond the date referred to in clause (ii) above).

 

(b) Each of the outstanding letters of credit listed on Schedule 2.7(b) shall be
deemed to be Letters of Credit issued by the Issuing Lender on the Closing Date
for all purposes of this Agreement.

 

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

2.8. Procedure for Issuance of Letter of Credit (a) The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

(b) The making of each request for a Letter of Credit by the Borrower shall be
deemed to be a representation and warranty by the Borrower that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.7(a) or any Requirement of Law applicable to the Group Members.
Unless the Issuing Lender has received notice from the Administrative Agent
before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 5.2 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 2.7, then the Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with the Issuing Lender’s usual and customary practices.

 

2.9. Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee on the undrawn and unexpired amount of each Letter of
Credit computed at the rate of 0.25% per annum and payable quarterly in arrears
on each L/C Fee Payment Date.

 

26



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

2.10. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 2.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
that if any such payment received by Administrative Agent or the Issuing Lender,
as the case may be, shall be required to be returned by the Administrative Agent
or the Issuing Lender, such L/C Participant shall return to the Administrative
Agent for the account of the Issuing Lender the portion thereof previously
distributed to such L/C Participant.

 

2.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the same Business Day on which the Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender or on the

 

27



--------------------------------------------------------------------------------

next Business Day, if such notice is received any time after 12:00 noon, New
York time on such Business Day for the amount of such draft so paid. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 3.5(b) and (ii) thereafter,
Section 3.5(c).

 

2.12. Obligations Absolute. The Borrower’s obligations under Section 2.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 2.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender or any Related Person.
The Borrower agrees that any action taken or omitted by the Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York, shall be binding on the Borrower and shall not result
in any liability of the Issuing Lender to the Borrower.

 

2.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

2.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2,
the provisions of this Section 2 shall apply.

 

2.15. Protective Advances.

 

(a) The Administrative Agent is authorized by the Borrower and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its commercially reasonable
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 10.5) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided, that (x) the

 

28



--------------------------------------------------------------------------------

aggregate amount of Protective Advances made at any time shall not, when added
to Protective Advances then outstanding, exceed 5% of the lesser of the then
amount of the Revolving Commitments and the then amount of the Borrowing Base
and (y) the aggregate amount of Protective Advances and Revolving Extensions of
Credit outstanding at any time shall not exceed the then amount of the Revolving
Commitments. Protective Advances may be made even if the conditions precedent
set forth in Section 5.2 have not been satisfied and without regard to whether
there is Excess Availability. All Protective Advances shall be Base Rate Loans
and Obligations secured by the Collateral. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof and
expiration of a reasonable time to act thereon. The Administrative Agent may at
any time request the Lenders to make Revolving Loans to repay a Protective
Advance, whether or not the conditions set forth in Section 5.2 are then
satisfied, or require the Lenders to fund their risk participations described in
Section 2.15(b).

 

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to such Lender’s Revolving Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Revolving Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

SECTION 3. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

 

3.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
a.m., New York City time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 11:00 a.m., New York City time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 3.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are Base Rate Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

3.2. Mandatory Prepayments. (a) If at any time the aggregate outstanding
Revolving Extensions of Credit of all Lenders exceed the lesser of (i) the
amount certified by the Borrower, in the Borrowing Base Certificate then most
recently delivered to the Administrative Agent, as constituting the amount of
the Borrowing Base (adjusted to give effect to any changes in Reserves that
thereafter became effective) and (ii) the aggregate Revolving Commitments then
in effect, the Borrower shall immediately, without notice or demand, prepay
outstanding Loans (or, after the Loans have been repaid, deposit Dollars to a
Cash Collateral Account) in an amount equal to such excess.

 

29



--------------------------------------------------------------------------------

(b) As, when, to the extent and for as long as set forth in Section 6.13(f), the
Administrative Agent will have the unconditional right (but not the duty) to
cause deposits received in the Collection Account to be applied to the payment
of the principal of or interest on outstanding Loans or Reimbursement
Obligations or other Obligations then payable or to fund deposits to a Cash
Collateral Account not exceeding the aggregate outstanding L/C Obligations. When
so applied to outstanding Loans, such payment shall constitute a mandatory
prepayment thereof.

 

(c) Mandatory prepayments of Loans shall be applied first to Base Rate Loans and
then to Eurodollar Loans.

 

3.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date, provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. If the Borrower
requests a conversion to Eurodollar Loans in any such notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided, that no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. So long
as no Event of Default has occurred and is continuing, if the Borrower requests
a continuation of Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

3.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $250,000 in excess thereof and (b) no more than six
Eurodollar Tranches shall be outstanding at any one time.

 

3.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest on the outstanding principal amount thereof for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

 

30



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.

 

(c) (i) If any portion of the principal of any Loan or Reimbursement Obligation
is not paid when due (whether at the stated maturity, by acceleration or
otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 3.5(a) or 3.5(b) plus 2% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans plus 2% per annum and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder is not paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2% per
annum, in each case, with respect to both clause (i) and clause (ii) above, from
the date of such non-payment until such amount is paid in full (as well after as
before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 3.5(c) shall be payable from time to
time on demand.

 

3.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Interest shall accrue on each Loan for each day on
which it is made or outstanding, except the day on which it is repaid unless it
is repaid on the same day that it was made.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 3.5(a).

 

3.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

31



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

 

3.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Commitments shall be made pro rata
according to the respective Revolving Percentages of the Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

 

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans, on
demand, from the Borrower.

 

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower

 

32



--------------------------------------------------------------------------------

will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

3.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender with any request or directive whether or not having the
force of law from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for (A) changes in the rate of net income taxes, capital
taxes, branch taxes, franchise taxes (imposed in lieu of income taxes) and net
worth taxes (imposed in lieu of income taxes) and (B) Non-Excluded Taxes,
provided that this provision shall not affect any obligation of the Borrower
under Section 3.10);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its written demand (accompanied by a certificate of the type described in
clause (c) below), any additional amounts necessary to compensate such Lender
for such increased cost or reduced amount receivable. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy whether or
not having the force of law from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the

 

33



--------------------------------------------------------------------------------

Borrower (with a copy to the Administrative Agent) of a written request
(accompanied by a certificate of the type described in clause (c) below)
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this
Section 3.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 3.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 3.9 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 3.9 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

3.10. Taxes. (a) Except to the extent required under applicable law, all
payments made under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes, capital taxes, branch
taxes, franchise taxes (imposed in lieu of net income taxes) and net worth taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender or its
applicable lending office or any branch, as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender or Agent with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s or Agent’s failure
to comply with the requirements of paragraph (d) or (e) of this Section 3.10 or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender or Agent at the time such Lender or Agent becomes a party to this
Agreement.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure.

 

(d) Each Lender or Agent (or Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the

 

34



--------------------------------------------------------------------------------

Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8IMY and/or Form W-8BEN (claiming benefits of an
applicable tax treaty) or Form W-8ECI, as applicable (or successor form) or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit G and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver. Each
Lender or Agent that is not a Non-U.S. Lender shall furnish an accurate and
complete U.S. Internal Revenue Service Form W-9 (or successor form) establishing
that such Lender or Agent is not subject to U.S. backup withholding, and to the
extent it may lawfully do so at such times, provide a new Form W-9 (or successor
form) upon the expiration or obsolescence of any previously delivered form.

 

(e) A Lender or Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested in writing by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, to the extent that such
Lender or Agent is legally entitled to complete, execute and deliver such
documentation and in such Lender’s or Agent’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.10 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g) The agreements in this Section 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

35



--------------------------------------------------------------------------------

(h) For purposes of this Section 3.10, in the case of any Lender that is treated
as a partnership for U.S. federal income tax purposes, any Non-Excluded Taxes or
Other Taxes required to be deducted and withheld by such Lender with respect to
payments made by the Borrower under any Loan Document, shall be treated as
Non-Excluded Taxes or Other Taxes required to be deducted by the Borrower, but
only to the extent such Non-Excluded Taxes or Other Taxes would have been
required to be deducted and withheld by the Lender if the Lender were treated as
a corporation for U.S. federal income tax purposes making such payments under
the Loan Documents on behalf of the Borrower.

 

(i) If a Lender or Agent changes its applicable lending office or assigns its
rights or sells participations therein and the effect of the change, assignment
or participation, as of the date of the change, would be to cause the Borrower
to become obligated to pay any additional amount under Section 3.9(a)(i) or
3.10, the Borrower shall not be obligated to pay such additional amount in
excess of amounts the Borrower was obligated to pay prior to such change,
assignment or participation.

 

3.11. Indemnity. The Borrower agrees to indemnify each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 3.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.9, 3.10(a) or 3.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 3.9, 3.10(a) or 3.15.

 

3.13. Replacement of Lenders. The Borrower may replace, with a replacement
financial lender reasonably satisfactory to the Administrative Agent, any Lender
that (a) requests payment of any amounts payable under Section 3.9 or 3.10(a),
(b) defaults in its obligation to make Loans

 

36



--------------------------------------------------------------------------------

hereunder, or (c) declines to deliver any required consent to a waiver or
modification of any provision of the Loan Documents that has been consented by
the Borrower, Administrative Agent and Required Lenders, but only if (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default has occurred and is continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender has taken no action under
Section 3.12 so as to eliminate the demand or condition giving rise to the
Borrower’s replacement right, (iv) the replacement lender purchases, at par, all
Loans and other amounts owing to the replaced Lender on or prior to the date of
replacement and assumes all obligations of the replaced Lender under the Loan
Documents in accordance with Section 10.6 (except that the Borrower shall pay
the registration and processing fee referred to therein), (v) the Borrower
compensates the replaced Lender under Section 3.11 if any Eurodollar Loan
outstanding to the replaced Lender is purchased other than on the last day of
the Interest Period relating thereto, (vi) the Borrower shall pay the replaced
Lender all amounts payable under Section 3.9 or 3.10(a), and (vii) all rights
and claims of the Borrower, Administrative Agent and Lenders against any
replaced Lender that has defaulted in its obligation to make Loans hereunder are
in all respects reserved and unaffected by the replacement of such Lender.

 

3.14. Evidence of Debt. (a) . (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, but the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Credit Loans or Swingline Loans,
as the case may be, of such Lender, substantially in the forms of Exhibit H-1 or
H-2, respectively, with appropriate insertions as to date and principal amount.

 

3.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the

 

37



--------------------------------------------------------------------------------

last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 3.11.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

 

4.1. Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at June 30, 2005 (including
the notes thereto) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made and the
Senior Secured Notes to be issued on the Closing Date and the use of proceeds
thereof and (ii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly in all material respects on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at June 30,
2005, assuming that the events specified in the preceding sentence had actually
occurred at such date.

 

(b) The audited consolidated balance sheets of the Borrower and its Subsidiaries
as at December 31, 2004, December 31, 2003 and December 31, 2002 and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from KPMG
LLP, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and their
consolidated results of operations and consolidated cash flows for the fiscal
years then ended. The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as at June 30, 2005, and the related unaudited consolidated
statements of income and cash flows for the six-month period ended on such date,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date and their consolidated results
of operations and consolidated cash flows for the nine-month period then ended
(subject to normal year-end audit adjustments and the absence of footnotes). All
such financial statements, including the related schedules and notes (if any)
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Closing Date, no Group Member
has any material Guarantee Obligations, contingent liabilities or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph other than as contemplated by the Loan Documents
and the Related Agreements. During the period from June 30, 2005 to and
including the date hereof there has been no Disposition by the Borrower or any
of its Subsidiaries of any material part of its business or property.

 

4.2. No Change. Since June 30, 2005, except for developments or events that
occurred prior to the date of this Agreement and are disclosed in the
Confidential Information Memorandum, there has been no development or event that
has had or would reasonably be expected to have a Material Adverse Effect.

 

4.3. Corporate Existence; Compliance with Law. Each Group Member (other than any
Immaterial Subsidiary) (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
organizational power and authority, to own and operate its

 

38



--------------------------------------------------------------------------------

property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent the failure to
be so qualified would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
and Organizational Documents, except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.4. Power; Authorization; Enforceable Obligations. Each Group Member (other
than any Immaterial Subsidiary) has the organizational power and authority, and
the legal right, to make, deliver and perform the Loan Documents and the Related
Agreements to which it is a party and, in the case of the Borrower, to obtain
extensions of credit under this Agreement and issue and sell the Senior Secured
Notes. Each Group Member (other than any Immaterial Subsidiary) has taken all
necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents and Related Agreements to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit under
this Agreement and issue and sell the Senior Secured Notes. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder, the issuance and sale of the Senior Secured
Notes or the execution, delivery, performance, validity or enforceability of the
Loan Documents or Related Agreements except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document and Related
Agreement has been duly executed and delivered on behalf of each Group Member
party thereto. This Agreement constitutes, each other Loan Document upon
execution will constitute, and each Related Agreement constitutes, the legal,
valid and binding obligation of each Group Member party thereto, enforceable
against such Group Member in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5. No Legal Bar. The execution, delivery and performance of the Loan Documents
and, the issuance of Letters of Credit and the borrowings hereunder do not and
will not violate in any material respect any Requirement of Law, Organizational
Documents or any Contractual Obligation of any Group Member or result in or
require the creation or imposition of any Lien on any property or revenues of
any Group Member in any material respect pursuant to any Requirement of Law,
Organizational Documents or Contractual Obligation (other than the Liens created
by the Security Documents). The execution, delivery and performance of the
Related Agreements, the issuance and sale of the Senior Secured Notes and the
use of the proceeds thereof do not and will not violate any Requirement of Law,
Organizational Documents or any Contractual Obligation of any Group Member or
result in or require the creation or imposition of any Lien on any property or
revenues of any Group Member pursuant to any Requirement of Law Organizational
Documents or Contractual Obligation (other than the Liens created by the
Security Documents) except, as in each case, has not had and would not
reasonably be expected to have a Material Adverse Effect. No Group Member is
subject to any Requirement of Law, Organizational Documents or Contractual
Obligation that has had or would reasonably be expected to have a Material
Adverse Effect.

 

4.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to

 

39



--------------------------------------------------------------------------------

any of the Loan Documents or any of the transactions contemplated hereby or
thereby or (b) that would reasonably be expected to have a Material Adverse
Effect.

 

4.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

4.8. Ownership of Property; Liens. Each Group Member has good and marketable
title to the Mortgaged Properties it owns, and to the knowledge of Holdings or
the Borrower, has good and marketable title, in the case of real property, or
good and valid title, in the case of other property, to, or a valid leasehold
interest in, all its other property and none of such property is subject to any
Lien except as permitted by Section 7.3.

 

4.9. Intellectual Property. Except as set forth in Schedule 4.9, each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted. Except as, in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect,
(a) no material claim has been asserted and is pending by any Person challenging
or questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim and (b) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

 

4.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all material taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings (if any) and with respect to
which reserves in conformity with GAAP have been provided on the books of
Holdings, the Borrower or its Subsidiaries, as the case may be); no tax Lien has
been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, with respect to any such material tax, fee or other charge. No
Loan Party and no Subsidiary thereof intends to treat the Loan, the Merger, or
any other transaction contemplated hereby as being as “reportable transaction”
(within the meaning of Treasury Regulation section 1.6011-4).

 

4.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

4.12. Labor Matters. Except as, in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

40



--------------------------------------------------------------------------------

4.13. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. Except
to the extent that the underfunding associated therewith does not, in the
aggregate, exceed $7,500,000, the present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
Neither the Borrower nor any of its Subsidiaries has any liability with respect
to any employee benefit plan that is not subject to the laws of the United
States or a political subdivision thereof that would reasonably be expected to
result in a Material Adverse Effect.

 

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law or restriction under its
Organizational Documents (other than Regulation X of the Board) that limits its
ability to incur Indebtedness under this Agreement or either Indenture.

 

4.15. Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees, former employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary, except as created by the Loan Documents.

 

4.16. Use of Proceeds. The proceeds of all Revolving Loans funded on the Closing
Date shall be used to refinance existing Indebtedness of the Borrower and its
Subsidiaries and pay related fees and expenses. Letters of Credit and the
proceeds of Revolving Loans and Swingline Loans made after the Closing Date
shall be used only for general corporate purposes permitted by this Agreement.

 

4.17. Environmental Matters. Except as, in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or would give rise
to liability under, any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group

 

41



--------------------------------------------------------------------------------

Member (the “Business”), nor does Holdings or the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;

 

(c) Holdings, the Borrower and its Subsidiaries: (i) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current or intended operations or for any property owned, leased, or otherwise
operated by any of them; (ii) are, and within the period of all applicable
statutes of limitation have been, in compliance with all of their Environmental
Permits; and (iii) reasonably believe that: each of their Environmental Permits
will be timely renewed and complied with, without material expense; any
additional Environmental Permits that may be required of any of them will be
timely obtained and complied with, without material expense; and compliance with
any Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense;

 

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that would
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that would give rise
to liability under, any applicable Environmental Law;

 

(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(f) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties, any facilities or
properties formerly owned, leased or operated by any Group Member or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that would give rise to liability under Environmental Laws;

 

(g) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(h) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to

 

42



--------------------------------------------------------------------------------

be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the date hereof, there is no fact known to any Loan Party
that would reasonably be expected to have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Loan Documents, in the
Confidential Information Memorandum or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents, taken as a whole.

 

4.19. Security Documents . (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, to the
extent provided therein, when financing statements, other filings specified on
Schedule 4 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 4 to the Guarantee and Collateral
Agreement and the other actions described in Section 4.3 of the Guarantee and
Collateral Agreement are completed, the Guarantee and Collateral Agreement shall
be effective to create a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case with the Required Priority.

 

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds and products
thereof, and when the Mortgages are filed in the offices specified therein, each
such Mortgage shall constitute, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally, (to the extent
provided therein) a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case with the Required Priority. Schedule 1.1 lists,
as of the Closing Date, each parcel of owned real property located in the United
States and held by the Borrower or any of its Subsidiaries that has a value, in
the opinion of the Borrower, in excess of $3,000,000.

 

(c) Each Intellectual Property Security Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Intellectual Property
Collateral described therein and the proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. Upon the filing of (i) each Intellectual Property
Security Agreement in the appropriate indexes of the United States Patent and
Trademark Office relative to United States patents and United States trademarks,
and the United States Copyright Office relative to United States copyrights, if
any, together with provision for payment of all requisite fees, and
(ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4 of the Guarantee and Collateral Agreement, each
Intellectual Property Security Agreement shall constitute (to the extent
provided in the Guarantee and Collateral Agreement) a fully perfected Lien on,
and security interests in, all right, title and interest of the Loan Parties in
such Intellectual Property

 

43



--------------------------------------------------------------------------------

Collateral and the proceeds and products thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
with the Required Priority.

 

4.20. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

 

4.21. Senior Indebtedness. The Obligations (to the extent they constitute
“Indebtedness” as defined in the Senior Subordinated Note Indenture) constitute
“Senior Indebtedness” and “Designated Senior Indebtedness” of the Borrower under
and as defined in the Senior Subordinated Note Indenture. The obligations of
each Subsidiary Guarantor under the Guarantee and Collateral Agreement
constitute (to the extent they constitute “Indebtedness” as defined in the
Senior Subordinated Note Indenture) “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor under and as defined in the Senior Subordinated Note
Indenture.

 

4.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in respect of which the
procurement of flood insurance is required by any Requirement of Law, unless
such flood insurance has been obtained and is in full force and effect.

 

4.23. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Related Agreements, including any amendments,
supplements or modifications with respect to any such Related Agreements.

 

4.24. Foreign Assets Control Regulations and Anti-Money Laundering. (a) Neither
the making of Loans under this Agreement nor the use of the proceeds thereof
shall cause the Borrower or any Subsidiary of the Borrower to violate any
material provision of the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither the Borrower nor any
Subsidiary of the Borrower (i) is a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 200l Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) knowingly engages in any dealings or transactions prohibited
by Section 2 of such executive order, or is otherwise knowingly associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.

 

(b) The Borrower and its Subsidiaries are in compliance, in all material
respects, with the Uniting and Strengthening of America by Providing the
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. No
part of the proceeds of the Loans hereunder will knowingly be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

44



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

 

5.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or substantially concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by Holdings
and the Borrower, (ii) original or facsimile copies of a signed signature page
to this Agreement or Addendum from each Agent and Lender, (iii) the Guarantee
and Collateral Agreement, executed and delivered by Holdings, the Borrower and
each Subsidiary Guarantor, (iii) an Acknowledgment and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party, (iv) the
Intellectual Property Security Agreement provided for in Section 5.10(c) of the
Guarantee and Collateral Agreement, executed, delivered and acknowledged by the
Loan Parties referred to therein and (v) the Secured Note Intercreditor
Agreement, executed and delivered by the trustee under the Senior Secured Note
Indenture, the Note Collateral Agent and the Borrower and Subsidiary Guarantors.

 

(b) Closing Certificate of the Borrower. The Administrative Agent shall have
received (i) a certificate executed on behalf of the Borrower by a Responsible
Officer of the Borrower dated the Closing Date, substantially in the form of
Exhibit K with appropriate insertions and attachments including the certificate
of incorporation of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower, and (ii) a long form good standing
certificate for the Borrower from its jurisdiction of organization.

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries as at December 31, 2004 and
December 31, 2003 and for the fiscal years then ended, (iii) unaudited interim
consolidated financial statements of the Borrower and its Subsidiaries as at the
last day of the most recent fiscal quarter of the Borrower and each month
thereafter for which financial statements are available, and (iv) the Borrower’s
Projections on a quarterly basis through December 31, 2006.

 

(d) Fees. The Administrative Agent shall have received confirmation reasonably
satisfactory to it that all fees required to be paid and all invoiced expense
reimbursements payable by any Group Member for account of any of the Agents or
Lenders on or before the Closing Date will be paid concurrently with the funding
of Revolving Loans on the Closing Date.

 

(e) Closing Certificate of the Guarantors, Certificate of Incorporation; Good
Standing. The Administrative Agent shall have received (i) a certificate of each
Guarantor, dated the Closing Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments including the certificate of
incorporation of each Guarantor that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Guarantor from its jurisdiction of
organization.

 

45



--------------------------------------------------------------------------------

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Debevoise & Plimpton LLP, special New York counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit F-1;

 

(ii) the legal opinion of Shawn A. Smith, Esq., Vice President, General Counsel
and Secretary of the Borrower and its Subsidiaries, substantially in the form of
Exhibit F-2;

 

(iii) the legal opinion of Richards, Layton and Finger PA, special Delaware
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit F-3; and

 

(iv) the legal opinion of Biberstein & Nunalee, LLP, special North Carolina
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit F-4.

 

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) all certificates (if any) representing shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power or equivalent for each such certificate executed in blank by
a duly authorized officer of the pledgor thereof, and (ii) each promissory note
(if any) pledged pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(h) Mortgages, etc.

 

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.

 

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received evidence reasonably satisfactory to it that the Borrower has
obtained (A) a policy of flood insurance that (1) covers any parcel of improved
real property that is encumbered by any Mortgage (2) is written in an amount not
less than the outstanding principal amount of the indebtedness secured by such
Mortgage that is reasonably allocable to such real property or the maximum limit
of coverage made available with respect to the particular type of property under
the National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrower has received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board.

 

(i) Solvency Certificate. The Administrative Agent shall have received and shall
be reasonably satisfied with a solvency certificate of the chief financial
officer of the Loan Parties substantially in the form of Exhibit J.

 

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

 

(k) Borrowing Base Certificate. A Borrowing Base Certificate setting forth the
Borrowing Base as of a date no earlier than 30 days prior to the Closing Date
and certifying that Excess Availability will be at least $30,000,000 after
giving effect to the aggregate Revolving Extensions of Credit requested by the
Borrower to be provided on the Closing Date.

 

46



--------------------------------------------------------------------------------

(l) Refinancing. The Administrative Agent shall have received (i) a reasonably
satisfactory letter from the administrative agent under the Borrower’s existing
Credit Agreement dated as of January 27, 2005 relating to the termination of the
credit facilities thereunder, the amount required to repay in full all
outstanding obligations thereunder (the “Payoff Amount”) and the release of all
Liens securing such obligations, (ii) the Related Agreements, including the
Secured Note Intercreditor Agreement and all security agreements, mortgages and
other security documents securing the Senior Secured Notes, and (iii) such
confirmation as it may reasonably request as to the issuance and sale of the
Senior Secured Notes for aggregate gross proceeds of at least $185,000,000 and
the application of net proceeds thereof, together with not more than $27,500,000
in proceeds of Revolving Loans requested by the Borrower for funding on the
Closing Date, to fund payment of the Payoff Amount.

 

(m) Miscellaneous. The Administrative Agent shall have received such other
documents, agreements, certificates and information as it, the Arranger or the
Required Lenders may reasonably request.

 

5.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(c) Availability. After giving effect to such extension of credit and any
substantially concurrent application of the proceeds thereof to pay Loans or
Reimbursement Obligations, the aggregate outstanding Revolving Extensions of
Credit shall not exceed the lesser of (i) the then amount of the Revolving
Commitments and (ii) the amount certified by the Borrower, in the Borrowing Base
Certificate then most recently delivered to the Administrative Agent, as
constituting the amount of the Borrowing Base (adjusted to give effect to any
changes in Reserves that thereafter became effective).

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

47



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year and the current year budget, reported on without a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year and the
current year budget, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes); and

 

(c) as soon as available, but in any event not later than 30 days after the end
of each month (other than a month that ends a fiscal quarter), monthly financial
statements in form substantially similar to those delivered to the Lenders prior
to the date of this Agreement and otherwise reasonably satisfactory to the
Administrative Agent in form.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

Notwithstanding the foregoing such financial statements may be delivered in the
form and with the accompanying certifications required by applicable
Requirements of Law for filing Forms 10-K and Forms 10-Q with the SEC.

 

6.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter (if permitted by GAAP and in the form permitted by GAAP
at the time) from the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such letter;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, in each case except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal

 

48



--------------------------------------------------------------------------------

quarter or fiscal year of the Borrower, as the case may be, and, if applicable,
for determining the Applicable Margins and Commitment Fee Rate, and (y) to the
extent not previously disclosed to the Administrative Agent, a description of
any change in the jurisdiction of organization of any Loan Party and,
concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) only, a listing of any Intellectual Property acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(y) (or, in the case of the first such list so delivered, since the Closing
Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

 

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (90 days, in the case of the fourth fiscal quarter of
any Fiscal Year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

 

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to either Indenture;

 

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that Holdings, any Parent or the Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days after the same are filed, copies of all financial
statements and reports that Holdings or the Borrower may make to, or file with,
the SEC;

 

(g) as soon as possible and in any event within 10 days of obtaining knowledge
thereof: (i) notice of any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect or liability in excess of the Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit or any other material Permit held by the Borrower or
condition approval of any such material Permit on terms and conditions that are
materially burdensome to Holdings, the Borrower or any of its Subsidiaries, or
to the operation of any of its businesses or any property owned, leased or
otherwise operated by such Person; in each case, that would reasonably be
expected to result in a Material Adverse Effect or liability in excess of the
Material Environmental Amount;

 

(h) within 15 days after the last day of each month, a Borrowing Base
Certificate certifying the amount of the Borrowing Base as of such day of the
immediately preceding month; and in addition, at any other time when the
Administrative Agent reasonably believes that the then existing Borrowing Base
Certificate is or has become materially inaccurate or that any Default is
continuing, within five days after any request therefor by the Administrative
Agent (without any restriction as to the

 

49



--------------------------------------------------------------------------------

number or frequency of such requests), a Borrowing Base Certificate certifying
the amount of the Borrowing Base as of the date of such request; and

 

(i) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where failure to pay, discharge or otherwise
satisfy such material obligations, in the aggregate, has not had and would not
reasonably be expected to result in a Material Adverse Effect.

 

6.4. Maintenance of Existence; Compliance.

 

(a) Preserve, renew and keep in full force and effect its organizational
existence (except in case of an Immaterial Subsidiary) and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of maintenance of rights,
privileges and franchises, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(b) Comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.5. Maintenance of Property; Insurance.

 

(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.

 

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

6.6. Inspection of Property; Books and Records; Discussions.

 

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

 

(b) Permit, upon reasonable prior notice, representatives of any Agent or Lender
(i) to visit, appraise and inspect any of its properties and audit, verify,
examine and make abstracts from any of its books and records (including periodic
field examinations and inventory appraisals) at such reasonable times and upon
reasonable intervals; provided that no more than two field examinations and two
appraisals per year will be conducted at the expense of Borrower; provided
further; that (A) there shall be no limitation on the number or frequency of
field examinations and appraisals if an Event of Default shall have occurred and
be continuing and (B) only one preliminary field examination at the

 

50



--------------------------------------------------------------------------------

expense of Borrower shall be permitted during the first 60 days from the Closing
Date if no Default shall have occurred, and (ii) to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants at such reasonable times and upon reasonable
intervals, in each case as any Agent or Lender may reasonably request.

 

6.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) which, if
determined adversely to such Group Member (after taking into account any
available insurance coverage), would have or would reasonably be expected to
have a Material Adverse Effect, (ii) in which injunctive or other temporary or
specific relief is sought which, if granted, would reasonably be expected to
have a Material Adverse Effect or (iii) which relates to any Loan Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, the incurrence of an “accumulated
funding deficiency” (as defined in Section 302 of ERISA) (whether or not waived)
with respect to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 

6.8. Environmental Laws.

 

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case except for any such non-compliance
or failure to obtain, individually or in the aggregate, would not be expected to
result in a Material Adverse Effect.

 

(b) Unless being contested in good faith, conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions

 

51



--------------------------------------------------------------------------------

required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

6.9. Interest Rate Protection. In the case of the Borrower, within 120 days
after the Closing Date, enter into, and thereafter maintain, Hedge Agreements to
the extent necessary to provide that at least 50% of the aggregate principal
amount of the outstanding Funded Debt of the Group Members is subject to either
a fixed interest rate or interest rate protection for a period of not less than
two years, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.

 

6.10. Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by the Borrower or any Subsidiary Guarantor as to which
the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien (except as expressly set forth in the applicable Security
Document), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a (except as
expressly set forth in the applicable Security Document) a perfected security
interest with the Required Priority in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value of at
least $3,000,000 acquired after the Closing Date by the Borrower or any
Subsidiary Guarantor promptly (i) execute, acknowledge and deliver a Mortgage in
favor of the Administrative Agent, for the benefit of the Lenders with the
Required Priority, in an amount no greater than 125% of the purchase price if
the property is located in a state with mortgage recording tax covering such
real property, (ii) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
as well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary) created
or acquired after the Closing Date by any Group Member (which, for the purposes
of this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary or an Immaterial Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected security interest with the Required Priority in all Capital Stock of
such new Subsidiary owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions reasonably necessary or reasonably advisable
to grant to the Administrative Agent for the benefit of the Lenders a (to the
extent provided in the Guarantee and Collateral Agreement) perfected security
interest with the Required Priority in the Collateral described in

 

52



--------------------------------------------------------------------------------

the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent and (C) to
deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(d) The Borrower will not issue or sell any of its Capital Stock (i) to any
Person other than Holdings, (ii) unless such Capital Stock is issued subject to
the security interest granted by the Guarantee and Collateral Agreement or
(iii) in any form except as a certificated security delivered at or
substantially concurrent with issuance to the Administrative Agent and pledged
pursuant to the Guarantee and Collateral Agreement.

 

(e) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments or supplements to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a (except as expressly set
forth in the Guarantee and Collateral Agreement) perfected security interest
with the Required Priority in the Capital Stock of such new Subsidiary owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates, if
any, representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, as the case may be, and take such other action as may
be reasonably necessary or, in the reasonable opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

6.11. Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 4.16.

 

6.12. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing with the
Required Priority the rights of the Administrative Agent and the Lenders with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will, if reasonably requested by the Administrative
Agent, use commercially reasonable efforts to execute and deliver, or to cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

53



--------------------------------------------------------------------------------

6.13. Cash Management Obligations; Control Agreements.

 

(a) The Borrower and each Subsidiary Guarantor will maintain the Administrative
Agent as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

 

(b) To the extent requested by the Administrative Agent, the Borrower will use
and cause its Subsidiaries to use commercially reasonable efforts to obtain an
agreement (a “Collateral Access Agreement”) from the lessor of leased property,
mortgagee of owned property or bailee or consignee with respect to any existing
or future warehouse, processor or converter facility or other location where
Collateral is stored or located, which agreement or letter shall provide access
rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent. If the Administrative Agent has not
received a Collateral Access Agreement within 30 days after the Closing Date (as
to existing locations) or as of the date such location is acquired or leased (as
to future locations), the Loan Parties’ inventory at that location may be
subject to such Reserves as may be established by the Administrative Agent.

 

(c) The Borrower and each Subsidiary Guarantor will provide to the
Administrative Agent, upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of such party as set forth in the Guarantee and Collateral
Agreement; provided, that the Administrative Agent may, in its discretion, defer
delivery of any such Deposit Account Control Agreement, establish a Reserve with
respect to any deposit account for which the Administrative Agent has not
received such Deposit Account Control Agreement, and require such party to open
and maintain a new deposit account with a financial institution subject to a
Deposit Account Control Agreement.

 

(d) Within 30 days after the Closing Date or such later date as the
Administrative Agent may reasonably agree:

 

(i) the Borrower and each Subsidiary Guarantor shall (A) execute and deliver to
the Administrative Agent a Deposit Account Control Agreements for each deposit
account or securities account maintained by any of them into which cash, checks
or other similar payments relating to or constituting payments made in respect
of Receivables are deposited (a “Collateral Deposit Account”) and (B) to the
extent requested by the Administrative Agent, establish lock box service (the
“Lock Boxes”) with the banks maintaining Collateral Deposit Accounts, which lock
boxes shall be subject to irrevocable lockbox agreements in the form provided by
or otherwise acceptable to the Administrative Agent and shall be accompanied by
an acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (a “Lock Box
Agreement”). After the Closing Date, the Borrower and each Subsidiary Guarantor
will comply with the terms of Section 6.13(e).

 

(ii) Each of the Borrower and Subsidiary Guarantors shall direct all of its
Account Debtors to forward payments directly to Lock Boxes subject to Lock Box
Agreements. The Administrative Agent shall have sole access to the Lock Boxes at
all times and each of the Borrower and the Subsidiary Guarantors shall take all
actions necessary to grant the Administrative Agent such sole access. At no time
shall the Borrower or any Subsidiary Guarantor remove any item from the Lock Box
or from a Collateral Deposit Account without the Administrative Agent’s prior
written consent. If the Borrower or any Subsidiary Guarantor

 

54



--------------------------------------------------------------------------------

should refuse or neglect to notify any Account Debtor to forward payments
directly to a Lock Box subject to a Lock Box Agreement after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to Account Debtor. If notwithstanding the foregoing
instructions, the Borrower or any Subsidiary Guarantor receives any proceeds of
any Receivables, such party shall receive such payments as the Administrative
Agent’s trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of Receivables
received by it to a Collateral Deposit Account. All funds deposited into any
Lock Box subject to a Lock Box Agreement or a Collateral Deposit Account will be
swept on a daily basis into a collection account maintained by the Borrower with
the Administrative Agent (the “Collection Account”). The Administrative Agent
shall hold and apply funds received into the Collection Account as provided by
the terms of Section 6.13(f).

 

(e) Before opening or replacing any Collateral Deposit Account or establishing a
new Lock Box, the Borrower and Subsidiary Guarantors shall (i) obtain the
Administrative Agent’s consent in writing to the opening of such Deposit Account
or Lock Box, and (ii) cause each bank or financial institution in which it seeks
to open (x) a Collateral Deposit Account, to enter into a Deposit Account
Control Agreement with the Administrative Agent in order to give the
Administrative Agent control of such Deposit Account or (y) a Lock Box, to enter
into a Lock Box Agreement with the Administrative Agent in order to give the
Administrative Agent control of the Lock Box.

 

(f) The Borrower will have the right to require that collections which are
received into the Collection Account be released from the Collection Account and
deposited into the Borrower’s Funding Account (rather than being used to reduce
amounts owing under this Agreement) on any Business Day that (i) is not a day on
which any Event of Default has occurred and is continuing and (ii) is not a day
in any period (a “Cash Dominion Period”) that begins whenever Excess
Availability is less than the greater of (x) $7,500,000 and (y) 10% of the
aggregate Revolving Commitments and continues at all times thereafter until the
day on which Excess Availability has been at least equal to $10,000,000 on each
day for a period of 60 consecutive days. At any time when any Event of Default
has occurred and is continuing and (even if no Event of Default is continuing)
during any Cash Dominion Period, the Administrative Agent will have the
unconditional right (but not the duty) to treat amounts deposited in the
Collection Account and received by the Administrative Agent as a payment made
for application to the payment of the principal of or interest on outstanding
Loans or Reimbursement Obligations or other Obligations then payable or to fund
deposits to a Cash Collateral Account not exceeding the aggregate outstanding
L/C Obligations and to apply such amounts to such payments when credited in
immediately available funds to the Collection Account. Neither the Borrower nor
any Subsidiary Guarantor shall have any control whatsoever over any deposit in a
Cash Collateral Account. The balance, if any, after all of the Obligations have
been satisfied, shall be deposited by the Administrative Agent into the Funding
Account.

 

SECTION 7. NEGATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 

7.1. Financial Condition Covenant. Permit the Consolidated Fixed Charge Coverage
Ratio determined as of the last day of any fiscal quarter of the Borrower for
the period of four consecutive fiscal quarters then ended, commencing on
September 30, 2005, to be less than 1:1; provided, that

 

55



--------------------------------------------------------------------------------

compliance with the covenant set forth in this Section 7.1 will be required only
if, and on each occasion when, Excess Availability is less than $10,000,000 on
any day after the Closing Date and thereafter will be required until Excess
Availability has been at least $10,000,000 on each day for a period of 30
consecutive days.

 

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Foreign Subsidiary to any Foreign Subsidiary and (iv) subject to Section 7.8(j),
of any Foreign Subsidiary to the Borrower or any Wholly Owned Subsidiary
Guarantor;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower, any Wholly
Owned Subsidiary Guarantor and, subject to Section 7.8(j), of any Foreign
Subsidiary; and Guarantee Obligations incurred by any Foreign Subsidiary of
obligations of any other Foreign Subsidiary;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding;

 

(f) Indebtedness of the Borrower in respect of (i) the Senior Secured Notes in
an aggregate principal amount not to exceed $185,000,000, and Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness, and
(ii) the Senior Subordinated Notes in an aggregate principal amount not to
exceed $225,000,000, and Guarantee Obligations of any Subsidiary Guarantor in
respect of such Indebtedness subordinated to the same extent as the obligations
of the Borrower in respect of the Senior Subordinated Notes;

 

(g) Hedge Agreements required under Section 6.9 or permitted under Section 7.12;

 

(h) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, incurred solely for working capital purposes in an aggregate
principal amount not to exceed $20,000,000 outstanding at any time;

 

(i) unsecured Indebtedness of the Borrower in respect of Management Advances in
an aggregate principal amount not to exceed $2,000,000 incurred in any fiscal
year;

 

(j) guarantees of Indebtedness of directors, officers and employees of Holdings
or any of its Subsidiaries in respect of expenses of such Persons in connection
with relocations and other ordinary course of business purposes, if the
aggregate amount of Indebtedness so guaranteed, when added to the aggregate
amount of unreimbursed payments theretofore made in respect of such guarantees
and the amount of Investments then outstanding under Section 7.8(f), shall not
at any time exceed $2,500,000;

 

56



--------------------------------------------------------------------------------

(k) Indebtedness of a Subsidiary of the Borrower acquired in a Permitted
Acquisition and outstanding at the time of such Permitted Acquisition,
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness, and refinancings, renewals or extensions of any such
Indebtedness that do not increase the outstanding principal amount or change the
obligor in respect thereof, if (i) such Indebtedness was not incurred in
connection with, or anticipation or contemplation of such Permitted Acquisition
and (ii) the aggregate principal amount of such Indebtedness, refinancings,
renewals and extensions does not at any time exceed $15,000,000;

 

(l) unsecured Indebtedness of the Borrower (which may be guaranteed on a
subordinated basis by any or all Subsidiary Guarantors), in an aggregate
outstanding principal amount not to exceed $10,000,000 at any time, incurred to
pay the purchase consideration of a Permitted Acquisition and subordinated to
the Obligations upon terms and conditions at least as favorable to the Lenders
as the Senior Subordinated Notes (and guarantees thereof) or, at the request of
the Borrower, such other subordination terms and conditions as may be reasonably
acceptable to the Administrative Agent;

 

(m) guarantees of Indebtedness of a Person which is not a Subsidiary of the
Borrower and in which the Borrower or a Subsidiary made an investment permitted
by Section 7.8(m) or preferred Capital Stock of a Foreign Subsidiary which such
Foreign Subsidiary is obligated to purchase, redeem, retire or otherwise
acquire, if the aggregate outstanding principal amount so guaranteed and the
aggregate outstanding redemption value of such Capital Stock, when added to
(i) unreimbursed payments theretofore made in respect of such guarantees and
(ii) Investments then outstanding under Section 7.8(m), does not at any time
exceed $10,000,000; and

 

(n) additional unsecured Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $20,000,000 at any one time outstanding.

 

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes, assessments or government charges not yet due or that are
being contested in good faith by appropriate proceedings, provided that reserves
with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

 

57



--------------------------------------------------------------------------------

(f) Liens created pursuant to the Loan Documents;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets or within 90
days thereafter and (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness;

 

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased and other statutory and common law landlords’
liens under leases;

 

(i) Liens in existence on the date hereof listed on Schedule 7.3(i), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of the aggregate obligations, if any, secured by any
such Lien are not increased;

 

(j) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 8;

 

(k) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary of the Borrower in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition, if (i) any
Indebtedness that is secured by such Liens is permitted by Section 7.2(k), and
(ii) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of the Borrower or any of its Subsidiaries; and Liens on such property or assets
securing refinancings, renewals and extensions of such Indebtedness permitted
under Section 7.2(k);

 

(l) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 7.2(h);

 

(m) Liens on property subject to sale-leaseback transactions to the extent such
Sale-Leaseback Transactions are permitted by Section 7.11;

 

(n) Licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;

 

(o) any encumbrances or restrictions (including put and call agreements) with
respect to the Capital Stock of any joint venture agreed to by the holders of
such Capital Stock;

 

(p) Liens securing the Senior Secured Notes, if such Liens (i) are subject to
the Secured Note Intercreditor Agreement and (ii) attach only to property that
also is subject to enforceable perfected Liens securing the Obligations with the
Required Priority; and

 

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $500,000 at any one time.

 

58



--------------------------------------------------------------------------------

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated (i) with or
into the Borrower if the Borrower is the continuing or surviving corporation,
(ii) with or into any Wholly Owned Subsidiary Guarantor if the Wholly Owned
Subsidiary Guarantor is the continuing or surviving corporation or (iii) subject
to Section 7.8(j), with or into any Foreign Subsidiary; and any Foreign
Subsidiary may be merged or consolidated with or into any other Foreign
Subsidiary; and

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, winding up, dissolution or otherwise) as permitted by
Section 7.5, or to the Borrower or any Wholly Owned Subsidiary Guarantor or,
subject to Section 7.8(j), any Foreign Subsidiary; and any Foreign Subsidiary
may Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any other Foreign Subsidiary.

 

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition in the ordinary course of business of property that is
obsolete, damaged, worn-out or no longer used or useful in the conduct of
business;

 

(b) the sale of inventory or the licensing of intellectual property in the
ordinary course of business and other sales of excess or surplus inventory;

 

(c) Dispositions permitted by Section 7.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor; and the sale or issuance of any Foreign
Subsidiary’s Capital Stock to any other Foreign Subsidiary;

 

(e) sale-leaseback transactions permitted by Section 7.11;

 

(f) sales, transfers or dispositions by the Borrower or any of its Subsidiaries
of non-strategic assets purchased as part of a Permitted Acquisition, so long as
(i) no Default then exists or would result therefrom, (ii) the Borrower or the
respective Subsidiary receives at least fair market value (as determined in good
faith by the Borrower), (iii) the aggregate proceeds received by the Borrower or
such Subsidiary from all such sales, transfers or dispositions relating to a
given Permitted Acquisition shall not exceed 40% of the aggregate consideration
paid for such Permitted Acquisition, and (iv) such non-strategic assets are
sold, transferred or disposed of on or prior to the first anniversary of the
respective Permitted Acquisition;

 

(g) the Disposition of the assets identified on Schedule 7.5(g); and

 

(h) the Disposition of other property having a fair market value not to exceed
$10,000,000 in the aggregate for any fiscal year of the Borrower if the
consideration received from such Disposition is no less than fair market value
of such assets (as determined in good faith by the Borrower).

 

59



--------------------------------------------------------------------------------

7.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor; and any Foreign Subsidiary may make Restricted
Payments to another Foreign Subsidiary;

 

(b) so long as no Event of Default has occurred and be continuing or would
result therefrom, the Borrower may pay dividends or make loans or advances to
Holdings or any Parent to permit Holdings or such Parent to (i) purchase
Holdings’ or such Parent’s Capital Stock from present or former officers,
directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise under any stock option or employee stock ownership plan
approved by the board of directors of Holdings or any Parent, in an aggregate
amount (net of any proceeds received by Holdings or any Parent and contributed
to the Borrower in connection with resales of any Capital Stock so purchased)
not exceeding $2,500,000 in any fiscal year and (ii) pay management fees and
expense reimbursements expressly permitted by Section 7.10; and

 

(c) the Borrower may pay dividends or make loans and advances to Holdings or any
Parent to permit Holdings or any Parent to (i) pay corporate overhead expenses
incurred in the ordinary course of business in an aggregate amount not exceeding
$1,000,000 in any fiscal year; (ii) pay (A) any taxes, charges or assessments,
including but not limited to sales, use, transfer, rental, ad valorem,
value-added, stamp, property, consumption, franchise, license, capital, net
worth, gross receipts, excise, occupancy, intangibles or similar taxes, charges
or assessments (other than federal, state or local taxes measured by income and
federal, state or local withholding imposed on payments made by Holdings or any
Parent), required to be paid by Holdings or any Parent by virtue of its being
incorporated or otherwise organized or having Capital Stock outstanding (but not
by virtue of owning stock or other equity interests of any corporation or other
entity other than the Borrower, any of its Subsidiaries or any Parent or
Holdings), or being a holding company parent of the Borrower or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, or having guaranteed any obligations of the Borrower or any Subsidiary
thereof, or having made any payment in respect of any of the items for which the
Borrower is permitted to make payments to Holdings or any Parent pursuant to the
other clauses of this Section 7.6, or (B) for so long as the Borrower is a
member of a group filing a consolidated, combined or unitary tax return with
Holdings or any Parent, amounts not to exceed the amount of the relevant tax
(including any penalties and interest) that the Borrower would owe if the
Borrower were filing a separate tax return (or a separate consolidated or
combined return with its Subsidiaries that are members of the consolidated or
combined group), taking into account any carryovers and carrybacks of tax
attributes (such as net operating losses) that would be available to the
Borrower (and any such Subsidiaries) from other taxable years if the Borrower
were filing a separate tax return (or a separate consolidated or combined return
with any such Subsidiaries); (iii) to pay expenses incurred by Holdings or any
Parent in connection with offerings, registrations, or exchange listings of
equity securities and maintenance of same (A) where the net proceeds of such
offering are to be received by or contributed to the Borrower, or (B) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings or
any Parent shall cause the amount of such expenses to

 

60



--------------------------------------------------------------------------------

be repaid to the Borrower or the relevant Subsidiary of the Borrower out of the
proceeds of such offering promptly if such offering is completed; (iv) to pay
audit costs and any costs (including all professional fees and expenses)
incurred by Holdings or any Parent in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder; and (v) to pay
(A) obligations of Holdings or any Parent under or in respect of director and
officer insurance policies or indemnification obligations to directors or
officers, or (B) to pay fees and perform its other obligations pursuant to the
terms of the Management Agreements so long as no Default under Section 8(a) or
8(g) has occurred and is continuing.

 

7.7. Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries (other than any
Immaterial Subsidiary) in the ordinary course of business not exceeding
(a) $23,000,000 in each fiscal year ending December 31, 2005 and December 31,
2006 and (b) 25,000,000 in any fiscal year thereafter; provided, that (i) up to
100% of any amount permitted but not expended in any fiscal year may be carried
over for expenditure in the next succeeding fiscal year (it being understood
that no portion of such carried over amount for any fiscal year may be used
until the entire amount of permitted Capital Expenditures for such fiscal year
has been used for Capital Expenditures), and (ii) Capital Expenditures that are
made with the proceeds of any asset sales, Recovery Events or common equity
contributions received by the Borrower from equity issuances by Holdings or are
counted against any Available Retained ECF Amount will not be subject to the
foregoing restriction.

 

7.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) Investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) Guarantee Obligations to insurers required in connection with worker’s
compensation and other insurance coverage arranged in the ordinary course of
business;

 

(e) Investments held by the Borrower or any Subsidiary on the Closing Date and
described on Schedule 7.8(e);

 

(f) loans and advances to employees of any Group Member of the Borrower in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $2,500,000
at any one time outstanding;

 

(g) non-cash consideration received in any Disposition permitted by Section 7.5;

 

(h) a Permitted Acquisition of Capital Stock of a Person that becomes a Domestic
Subsidiary and a Subsidiary Guarantor;

 

61



--------------------------------------------------------------------------------

(i) Investments by any Group Member in the Borrower or any Person that, prior to
such Investment, is a Wholly Owned Subsidiary Guarantor;

 

(j) Investments in Foreign Subsidiaries (including Permitted Acquisitions of
Persons which become Foreign Subsidiaries, incurrence of Guarantee Obligations
with respect to obligations of Foreign Subsidiaries, loans made to Foreign
Subsidiaries and Investments resulting from mergers with or sales of assets to
any such Foreign Subsidiaries) so long as the aggregate amount of all such
Investments by the Borrower or any of its Subsidiaries (except Investments by a
Foreign Subsidiary in a Person that prior to such Investment is a Foreign
Subsidiary) net of cash repayments and sale proceeds in the case of Investments
in the form of Indebtedness and cash equity returns received as a distribution
or dividend or by redemption or sale, when added to all Investments permitted by
Section 7.8(p) that would have been permitted to be classified as investments
permitted this by Section 7.8(j), does not exceed $25,000,000 at any time
outstanding;

 

(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(l) Hedge Agreements to the extent permitted under Section 7.12;

 

(m) Investments in any Person which is not a Subsidiary and in which the
Borrower or its Subsidiaries own or acquire Capital Stock in connection with any
joint venture or similar arrangement in an aggregate amount not to exceed, net
of cash repayments and sale proceeds in the case of Investments in the form of
Indebtedness and cash equity returns received as a distribution or dividend or
by redemption or sale, that, when added to all other amounts counted as set
forth in Section 7.2(m), does not exceed $10,000,000 at any time outstanding;

 

(n) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

 

(o) transactions permitted by Section 7.4; and

 

(p) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount,
net of cash repayments and sale proceeds in the case of Investments in the form
of Indebtedness and cash equity returns received as a distribution or dividend
or by redemption or sale, not exceeding $10,000,000 at any time outstanding;

 

provided, that any investment described in clauses (j), (m) and (p) above will
be permitted only if, after giving effect to such investment and the payment of
all fees, costs and other amounts payable as a current liability in connection
therewith, Excess Availability would be greater than 25% of the aggregate
Revolving Commitments.

 

7.9. Optional Payments and Modifications of Certain Debt Instruments.

 

(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Secured Notes or Senior Subordinated
Notes at any time when (i) any Default exists or would result after giving
effect thereto, (ii) Excess Availability is less than $50,000,000 or
(iii) Excess Availability would be less than $50,000,000 after giving effect
thereto.

 

62



--------------------------------------------------------------------------------

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Indentures, Senior Secured Notes or Senior Subordinated Notes (i) which amends,
supplements, waives, or otherwise modifies the lien or debt subordination
provisions applicable thereto, (ii) except as permitted by Section 7.2(f) (in
the case of an increase in principal amount), which shortens the fixed maturity
or increases the principal amount of, or increases the rate or shortens the time
of payment of interest on, or increases the amount or shortens the time of
payment of any principal or premium payable whether at maturity, at a date fixed
for prepayment or by acceleration or otherwise of the Indebtedness under any
Indenture or increases the amount of, or accelerates the time of payment of, any
fees or other amounts payable in connection therewith; (iii) which adds or
relates to any material affirmative or negative covenants or any events of
default or remedies thereunder and the effect of which is to subject the
Borrower or any of its Subsidiaries to any more onerous or more restrictive
provisions; or (iv) which otherwise adversely affects the interests of the
Lenders with respect to the Senior Secured Notes or Senior Subordinated Notes or
the interests of the Lenders under this Agreement or any other Loan Document in
any material respect; provided that the foregoing does not restrict the
execution, delivery and performance of (A) a supplemental indenture to the
extent the amendment, modification or change effected pursuant thereto relates
solely to the addition of a “Subsidiary Guarantor” (as defined in any Indenture)
and related matters, pursuant to the terms of such Indenture and the
consummation of exchange offers in which “Exchange Notes” (as defined in the
applicable Indenture) are issued or (B) any amendment, modification or change
effected to the security documents securing the Senior Secured Notes (x) for the
purpose of adding additional beneficiaries to the collateral described therein,
adding to or releasing such collateral or adding or releasing grantors
thereunder or (y) which does not have an adverse impact on any Lender.

 

(c) Designate any Indebtedness (other than the Obligations and the obligations
under the Senior Secured Note Indenture) as “Designated Senior Indebtedness” (or
any other defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture.

 

7.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, the Borrower or any Wholly Owned Subsidiary) unless such
transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of business of the relevant Group Member and (iii) upon fair and
reasonable terms not materially less favorable to the relevant Group Member,
than it would obtain in an arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries may
do the following:

 

(a) Restricted Payments may be made to the extent permitted by Section 7.6;

 

(b) loans may be made and other transactions may be entered into by the Borrower
and its Subsidiaries to the extent permitted by Sections 7.2, 7.4, 7.5 and 7.8;

 

(c) customary fees and indemnifications may be paid to directors of any Parent,
Holdings, the Borrower and its Subsidiaries;

 

(d) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of any Parent, Holdings, the Borrower and its
Subsidiaries in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries may pay fees to the Sponsor pursuant to
the terms of the Managements Agreements so long as no Default under Section 8(a)
or (g) has occurred and is continuing and may perform their other obligations
under the Management Agreements; and

 

(f) the execution, delivery and performance of a tax sharing agreement with
respect to any of the charges, taxes or assessments described in clause (B) of
Section 7.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 7.6(c)(ii).

 

7.11. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except for
a sale of real or personal property made for cash consideration in an amount not
less than the cost of such real or personal property and consummated within 90
days after the Borrower or any Subsidiary acquires or completes the construction
of such property.

 

7.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the Senior Subordinated Notes) and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

7.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

7.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) the Indentures and the Note Lien Documents referred to
therein, (c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby, if the prohibition or limitation therein
is only effective against the assets financed thereby, and (d) agreements for
the benefit of the holders of Liens described in Section 7.3 (k), (l), or
(m) and applicable solely to the property subject to such Lien.

 

7.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any encumbrance or restriction pursuant to applicable law or an
agreement in effect at or entered into on the Closing Date (including the
Indentures and the Note Lien Documents referred to therein), (iii) any
encumbrance or restriction with respect to a Subsidiary or any of its
Subsidiaries pursuant to an agreement relating to any Indebtedness incurred by
such Subsidiary prior to the date on which such Subsidiary was acquired by the
Borrower (other than Indebtedness incurred as consideration in, in contemplation
of, or to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary was acquired by the

 

64



--------------------------------------------------------------------------------

Borrower) and outstanding on such date, which encumbrance or restriction is not
applicable to the Borrower or its Subsidiaries, or the properties or assets of
the Borrower or its Subsidiaries, other than the Subsidiary, or the property or
assets of the Subsidiary, so acquired, or any Subsidiary thereof or the property
or assets of any such Subsidiary, (iv) any encumbrance or restriction pursuant
to an agreement effecting a refinancing of Indebtedness incurred pursuant to an
agreement referred to in clause (i), (ii) or (iii) of this covenant or this
clause (iv) or contained in any amendment to an agreement referred to in clause
(i), (ii) or (iii) of this covenant or this clause (iv); provided, however, that
the encumbrances and restrictions contained in any such refinancing agreement or
amendment are not materially less favorable taken as a whole, as determined by
the Borrower in good faith, to the Lenders than the encumbrances and
restrictions contained in such predecessor agreement, (v) with respect to clause
(c), any encumbrance or restriction (A) that restricts the subletting,
assignment or transfer of any property or asset or right and is contained in any
lease, license or other contract entered into in the ordinary course of business
or (B) contained in security agreements securing Indebtedness of a Subsidiary to
the extent such encumbrance or restriction restricts the transfer of the
property subject to such security agreements, (vi) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (vii) any encumbrances or restrictions applicable
solely to a Foreign Subsidiary and contained in any credit facility extended to
any Foreign Subsidiary; (viii) restrictions in the transfers of assets pursuant
to a Lien permitted by Section 7.3, (ix) any encumbrance or restriction arising
under or in connection with any agreement or instrument relating to any
Indebtedness permitted by Section 7.2(m) if (A) either (x) the encumbrance or
restriction applies only in the event of a payment default or a default with
respect to a financial covenant contained in the terms of such agreement or
instrument or (y) the Borrower in good faith determines that such encumbrance or
restriction will not cause the Borrower not to have the funds necessary to pay
the Obligations when due and (B) the encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Borrower) and (x) any encumbrance
or restriction arising under or in connection with any agreement or instrument
governing Capital Stock of any Person other than a Wholly Owned Subsidiary that
is acquired after the Closing Date.

 

7.16. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto or are reasonable extensions thereof.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

65



--------------------------------------------------------------------------------

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or

 

(d) the Borrower shall fail to deliver a Borrowing Base Certificate when and as
required by Section 6.2(h), and such failure shall continue for five Business
Days; or

 

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (d) of this Section 8) and such default shall
continue unremedied for a period of 30 days after written notice thereof is
given to the Borrower by the Administrative Agent or any Lender; or

 

(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $7,500,000; or

 

(g) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv)any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

66



--------------------------------------------------------------------------------

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate in a distress termination under Section 4041(c) of
ERISA or in an involuntary termination by the PBGC under Section 4042 of ERISA,
(v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i), (iii), (iv), (v) and
(vi) above, such event or condition, together with all other such events or
conditions, if any, would, in the aggregate, reasonably be expected to have a
Material Adverse Effect; or

 

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance)
of $5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(j) any of the Security Documents shall cease, for any reason other than as set
forth in Section 10.14, to be in full force and effect, or any Loan Party shall
so assert, or any Lien created by any of the Security Documents shall cease to
be enforceable or (except as expressly set forth therein) perfected with the
Required Priority as to any property of the Credit Parties having an aggregate
value exceeding $1,000,000; or

 

(k) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

 

(l) (i) at any time prior to the initial registered public offering of voting
Capital Stock of Holdings or any Parent, the Permitted Investors shall in the
aggregate be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of (x) so long as Holdings is a Subsidiary of any Parent
(other than a Parent that is a Subsidiary of another Parent), shares of voting
Capital Stock having less than a majority of the total voting power of all
outstanding shares of such Parent or (y) if Holdings is not a Subsidiary of any
Parent, shares of voting Capital Stock having less than a majority of the total
voting power of all outstanding shares of voting Capital Stock of Holdings,
(ii) at any time on and after the date of the initial registered public offering
of voting Capital Stock of Holdings or any Parent, (x) the Permitted Investors
shall in the aggregate be the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of (A) so long as Holdings is a Subsidiary of any
Parent (other than a Parent that is a Subsidiary of another Parent), shares of
voting Capital Stock having less than 35% of the total voting power of all
outstanding shares of such Parent or (B) if Holdings is not a Subsidiary of any
Parent, shares of voting Capital Stock having less than 35% of the total voting
power of all outstanding shares of voting Capital Stock of Holdings, and (y) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Investors, shall be the
“beneficial owner” of (A) so long as Holdings is a Subsidiary of any Parent
(other than a Parent that is a Subsidiary of another Parent), shares of voting
Capital Stock having a greater amount of the voting power of all outstanding
shares of voting Capital Stock of such Parent than such shares of which the
Permitted Investors in the aggregate are the “beneficial owner” or (B) if
Holdings is not a

 

67



--------------------------------------------------------------------------------

Subsidiary of any Parent, shares of voting Capital Stock having a greater amount
of the voting power of all outstanding shares of the voting Capital Stock of
Holdings than such shares of which the Permitted Investors in the aggregate are
the “beneficial owner”; (iii) the board of directors of Holdings or any Parent
shall cease to consist of a majority of Continuing Directors; (iv) Holdings
shall cease to hold and own beneficially, of record and directly, and control
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Liens created by the Guarantee and Collateral Agreement);
or (v) a Specified Change of Control shall occur; or

 

(m) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its direct or indirect ownership of the Capital Stock of the
Borrower and its Subsidiaries, provided that Holdings may engage in those
activities that are incidental to (A) the maintenance of its corporate existence
in compliance with applicable law, (B) legal, tax and accounting matters in
connection with any of the foregoing or following activities, (C) the entering
into, and performing its obligations under, this Agreement, the other Loan
Documents and the Management Agreements, in each case to which it is a party,
(D) the issuance, sale or repurchase of its Capital Stock to the extent
permitted under this Agreement, (E) dividends or distributions on its Capital
Stock, (F) the filing of registration statements, and compliance with applicable
reporting and other obligations, under federal, state or other securities laws,
(G) the listing of its equity securities and compliance with applicable
reporting and other obligations in connection therewith, (H) the retention of
(and the entry into, and exercise of rights and performance of obligations in
respect of, contracts and agreements with) transfer agents, private placement
agents, underwriters, counsel, accountants and other advisors and consultants,
(I) the performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries, (J) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable,
(K) making loans to or other Investments in the Borrower or any Wholly-Owned
Subsidiary Guarantor as and to the extent not prohibited by this Agreement, or
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (A) nonconsensual obligations
imposed by operation of law, (B) pursuant to the Loan Documents to which it is a
party and (C) obligations with respect to its Capital Stock, or (D) Indebtedness
owed to the Borrower or any Wholly-Owned Subsidiary Guarantor as and to the
extent not prohibited by this Agreement and (E) other liabilities and
obligations not constituting Indebtedness permitted in clause (i) above; or

 

(n) the Senior Subordinated Notes or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the Senior Subordinated Note Indenture, or any Loan Party
shall so assert in writing;

 

(o) the provisions of the Secured Note Intercreditor Agreement shall not, for
any reason, be valid, lawful and enforceable obligations of the trustee under
the Senior Secured Note Indenture and holders of Senior Secured Notes, and such
condition shall remain unremedied for a period of 30 days after written notice
thereof is given to the Borrower by the Administrative Agent or any Lender; or
any Loan Party shall so assert in writing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the

 

68



--------------------------------------------------------------------------------

documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit Dollars to a Cash Collateral
Account an amount equal to the aggregate then undrawn and unexpired amount of
such Letters of Credit. Amounts held in such Cash Collateral Account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such Cash Collateral
Account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9. THE AGENTS

 

9.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

9.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

9.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement

 

69



--------------------------------------------------------------------------------

or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

 

9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected against any action
or claim by any Lender or affiliate thereof, in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

9.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it

 

70



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

9.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9. Successor Administrative Agent. Subject to the appointment and acceptance
of a successor Administrative Agent as provided below, the Administrative Agent
may resign as Administrative Agent. If the Administrative Agent shall have given
notice of its resignation as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8(a) or Section 8(g) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, then the resigning Administrative

 

71



--------------------------------------------------------------------------------

Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

9.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

9.11. Agents other than the Administrative Agent. No Agent other than the
Administrative Agent shall, in its capacity as such, have any duties or
responsibilities, or incur any liability, under this Agreement or any other Loan
Document.

 

9.12. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.

 

9.13. Secured Note Intercreditor Agreement. Each Agent and Lender hereby
(a) irrevocably authorizes and directs the Administrative Agent to enter into
the Secured Note Intercreditor Agreement and to assume and perform its
obligations thereunder and (b) agrees for the enforceable benefit of all holders
of each existing and future Series of Note Lien Debt (as defined therein) and
each existing and future Note Lien Representative (as defined therein) that
(i) that the holders of Obligations hereunder are bound by the provisions of the
Secured Note Intercreditor Agreement, including the provisions relating to the
ranking of Credit Facility Liens (as defined therein), and (ii) such Agent or
Lender consents to and directs the Administrative Agent, as Credit Facility
Collateral Agent (as defined in the Secured Note Intercreditor Agreement), to
perform its obligations under the Secured Note Intercreditor Agreement and the
other security documents.

 

SECTION 10. MISCELLANEOUS

 

10.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the

 

72



--------------------------------------------------------------------------------

waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Required Lenders, and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or, except as set
forth in Section 10.14, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) extend the scheduled date or reduce the
amount of any scheduled payment in respect of any Loan or provide for
availability of Revolving Extensions of Credit in amounts greater than 110% of
the Borrowing Base (determined as defined herein on the Closing Date without
giving effect to any Reserves), in each case without the written consent of more
than 80% of the Lenders; (v) amend, modify or waive any provision of Sections
3.8(a) or 3.8(b) without the written consent of each Lender directly and
adversely affected thereby; (vi) amend, modify or waive any provision of
Section 9 without the written consent of each Agent adversely affected thereby;
(vii) amend, modify or waive any provision of Section 2.3 or 2.4 without the
written consent of the Swingline Lender; or (viii) amend, modify or waive any
provision of Sections 2.7 to 2.14 without the written consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

73



--------------------------------------------------------------------------------

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Holdings:

  

c/o Del Laboratories, Inc.

    

178 EAB Plaza

    

P.O. Box 9357

    

Uniondale, NY 11553-9357

    

Attention: Chief Financial Officer

    

Telecopy: (631) 293-1515

    

Telephone: (516) 844-2020

The Borrower:

  

Del Laboratories, Inc.

    

178 EAB Plaza

    

P.O. Box 9357

    

Uniondale, NY 11553-9357

    

Attention: Chief Financial Officer

    

Telecopy: (631) 293-1515

    

Telephone: (516) 844-2020

    

with a copy to:

    

Debevoise & Plimpton LLP

    

919 Third Avenue

    

New York, New York 10022

    

Attention: Gregory H. Woods

    

Telecopy: (212) 909-6836

    

Telephone: (212) 909-6000

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

    

270 Park Ave.

    

New York, NY 10017

    

Attention: Neil Boylan

    

Telecopy: (212) 270-6637

    

Telephone: (212) 270-1410

 

No notice, request or demand to or upon any Agent, the Issuing Lender, the
Lenders, Holdings or the Borrower shall be effective until received. Holdings
and the Borrower shall be conclusively deemed to have received any notice,
request or demand if such notice, request or demand is sent by courier service
and delivery thereof is confirmed by the courier, if it is sent by fax and
receipt thereof is confirmed orally, if it is sent by certified mail or if it is
served by any manner of service of process permitted by law. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent. Approval of such procedures may be limited to particular notices or
communications.

 

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

74



--------------------------------------------------------------------------------

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5. Payment of Expenses and Taxes; Indemnity.

 

(a) The Borrower agrees:

 

(i) to pay or reimburse each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such Agent, the Administrative Agent’s out-of-pocket
costs and customary charges for field examinations and internal appraisals and
the reasonable fees and charges of independent third party appraisers selected
by the Administrative Agent, and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as such Agent shall deem appropriate,

 

(ii) to pay or reimburse the Lenders and Agents for all reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable fees and disbursements of counsel to the
Lenders and of counsel to the Agents,

 

(iii) to pay, indemnify, and hold each Lender and Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and

 

(iv) to pay, indemnify, and hold each Lender and Agent and each of their
respective officers, directors, employees, attorneys, affiliates, agents and
advisors (each, including each Lender and Agent, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties or the unauthorized use by Persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such Persons and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such

 

75



--------------------------------------------------------------------------------

Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Persons.

 

(b) Without limiting the foregoing, and to the extent permitted by applicable
law, the Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.

 

(c) All amounts due under this Section 10.5 shall be payable not later than 10
days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 10.5 shall be submitted to the address of the Borrower set forth
in Section 10.2 or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.

 

(d) Notwithstanding the foregoing, (i) so long as no Event of Default has
occurred and is continuing, the Borrower will not be obligated to reimburse the
Administrative Agent for more than two field examinations or for more than two
appraisals in any one-year period and (ii) so long as no Default has occurred
and is continuing, the Borrower will not be obligated to reimburse the
Administrative Agent for more than one field examination conducted during the
first 60 days following the Closing Date.

 

(e) The agreements in this Section 10.5 shall survive repayment of the Loans and
all other amounts payable hereunder.

 

10.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (c) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other Person provided,
further, that no consent of the Borrower shall be required for an assignment by
a Conduit Lender to its designated Lender, a conduit administered or managed by
such Conduit Lender’s designated Lender or to such Conduit Lender’s liquidity
providers;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (x) to an Assignee that is a Lender
immediately prior to giving effect to such assignment or (y) by a Conduit Lender
to its designated Lender, a conduit

 

76



--------------------------------------------------------------------------------

administered or managed by such Conduit Lender’s designated Lender or to such
Conduit Lender’s liquidity providers; and

 

(C) the Issuing Lender.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and Loans, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D) in the case of an assignment by a Conduit Lender to an Assignee that is not
its designated Lender, another Conduit Lender administered or managed by such
Conduit Lender’s designated Lender or such Conduit Lender’s liquidity providers
(each such Assignee, a “Third Party Assignee”), such Conduit Lender’s designated
Lender shall concurrently assign to the such Third Party Assignee or, if such
Third Party Assignee is a conduit not administered by such designated Lender, to
an Assignee designated by such Third Party Assignee an amount of its Revolving
Commitment at least equal to the amount of the Loans assigned to such Third
Party Assignee by such Conduit Lender; provided that if in connection with such
assignment such Conduit Lender notifies the Borrower or the Administrative Agent
that such Conduit Lender shall not make any additional Loans under this
Agreement, such Conduit Lender’s designated Lender shall assign its entire
Revolving Commitment to such Third Party Assignee or, if such Third Party
Assignee is a conduit not administered by such designated Lender, to an Assignee
designated by such Third Party Assignee.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the limitations of Section 10.6 (c).

 

77



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.9, 3.10 or 3.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.9 or 3.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 3.10 unless such Participant complies with
Section 3.10(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such

 

78



--------------------------------------------------------------------------------

pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

10.7. Adjustments; Set-off.

 

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefited Lender”) shall,
at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

79



--------------------------------------------------------------------------------

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.12. Submission To Jurisdiction; Waivers. Each of Holdings, the Borrower, the
Agents and the Lenders hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

80



--------------------------------------------------------------------------------

10.13. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to Holdings
or the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

10.14. Releases of Guarantees and Liens.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in Section 10.14(b).

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent surviving indemnity
obligations in respect of which no claim or demand has been made and obligations
under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Revolving Commitments shall have
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

10.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to or in
connection with this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) to any actual or prospective Transferee or any direct or
indirect counterparty to any Hedge Agreement (or any professional advisor to
such counterparty), if such person is required to maintain confidentiality,
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates if such person is
required to maintain confidentiality, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority, or as may otherwise be required pursuant to any
Requirement of Law, or if requested or required to do so in connection with any
litigation or similar proceeding; provided, that such Agent or Lender, unless
prohibited by any Requirement of Law, shall use reasonable efforts to notify the
Borrower in advance of any disclosure pursuant to this clause (e) above but only
to the extent reasonably practicable under the circumstances and on the
understanding that no Agent or Lender shall incur any liability for failure to
give such notice, (f) that has been publicly disclosed, (g) to the National

 

81



--------------------------------------------------------------------------------

Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (h) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

 

10.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.17. Delivery of Addenda. Each initial Lender not a signatory party hereto may
become a party to this Agreement by delivering to the Administrative Agent an
Addendum duly executed by such Lender. The Administrative Agent is authorized to
modify Annex A as necessary to reflect the Revolving Commitments assumed by such
Lenders by Addendum.

 

10.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed
into law October 26, 2001)), (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DLI HOLDING II CORP.

By:

   

Name:

   

Title:

   

DEL LABORATORIES, INC.

By:

   

Name:

   

Title:

   

 

83



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender

By:

   

Name:

   

Title:

   

BEAR STEARNS CORPORATE LENDING INC.,
as Lender

By:

   

Name:

   

Title:

   

 

84



--------------------------------------------------------------------------------

Annex A

 

Lenders and Revolving Commitments

 

Name of Lender

--------------------------------------------------------------------------------

   Revolving Commitment


--------------------------------------------------------------------------------

Bear Stearns Corporate Lending Inc.

   $ 18,750,000

JPMorgan Chase Bank, N.A.

   $ 56,250,000

 

85